











Exhibit 10.1




AGREEMENT AND PLAN OF MERGER




BY AND AMONG




LEFT BEHIND GAMES INC.,




DP ACQUISITION, INC.,




DIGITAL PRAISE, INC.




AND




PATRICIA K. MATTES, AS SHAREHOLDERS' AGENT













FEBRUARY 22, 2010

















--------------------------------------------------------------------------------

TABLE OF CONTENTS

page

ARTICLE I CERTAIN DEFINITIONS

4

ARTICLE II THE TRANSACTION

7

Section 2.1

The Merger.

7

Section 2.2

Closing; Effective Time.

7

Section 2.3

Corporate Structure of Surviving Corporation; Appointment of New Directors and
Officers of PubCo and the Surviving Corporation.  7

Section 2.4

Consideration.

7

Section 2.5

Surrender of Certificates.

8

Section 2.6

Closing of Transfer Books.

9

Section 2.7

Effect on Company Common Stock.

9

Section 2.8

Certificate Legends.

9

Section 2.9

Tax and Accounting Consequences.

10

Section 2.10

Dissenters' Rights.

10

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

10

Section 3.1

Organization, Qualification and Corporate Power.

10

Section 3.2

Articles of Incorporation and Bylaws; Records.

10

Section 3.3

Capitalization.

11

Section 3.4

Authorization of Transaction.

11

Section 3.5

Noncontravention.

11

Section 3.6

Financial Statements.

11

Section 3.7

Absence of Certain Changes.

11

Section 3.8

Undisclosed Liabilities.

12

Section 3.9

Tax Matters.

12

Section 3.10

Assets; Equipment and Real Property.

12

Section 3.11

Intellectual Property.

13

Section 3.12

Contracts.

13

Section 3.13

Finder's Fee.

13

Section 3.14

Insurance.

13

Section 3.15

Litigation.

14

Section 3.16

Legal Compliance.

14

Section 3.17

Employees.

14

Section 3.18

Employee Benefits.

14

Section 3.19

Permits.

15

Section 3.20

Banking Relationships and Investments.

15

Section 3.21

Environmental Matters.

16

Section 3.22

Related Party Transactions.

16

Section 3.23

Certain Transactions.

16

Section 3.24

Disclosure.

16

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PUBCO AND MERGER SUB

17

Section 4.1

Organization, Qualification and Corporate Power.

17

Section 4.2

Articles of Incorporation and Bylaws.

17

Section 4.3

Capitalization.

17

Section 4.4

Authorization of Transaction.

18

Section 4.5

Noncontravention.

18

Section 4.6

SEC Reports; PubCo Financial Statements.

18

Section 4.7

Absence of Certain Changes.

19

Section 4.8

Undisclosed Liabilities.

19

Section 4.9

Tax Matters.

19

Section 4.10

Assets; Equipment and Real Property.

19

Section 4.11

Intellectual Property.

20

Section 4.12

Contracts.

20

Section 4.13

Finder's Fees.

20

Section 4.14

Litigation.

20

Section 4.15

Legal Compliance.

20

Section 4.16

Merger Shares.

20

Section 4.17

Business of Merger Sub.

21

Section 4.18

Employees.

21

Section 4.19

Employee Benefits.

21

Section 4.20

Loans to Executive Officers and Directors.

22





2




--------------------------------------------------------------------------------

Section 4.21

Permits.

22

Section 4.22

Books and Records.

22

Section 4.23

Insurance.

22

Section 4.24

Environmental Matters.

23

Section 4.25

Related Party Transactions.

23

Section 4.26

Certain Transactions.

23

Section 4.27

Availability of Funds.

23

Section 4.28

Disclosure.

24

ARTICLE V CONDITIONS TO CONSUMMATION OF MERGER

24

Section 5.1

Conditions to Each Party's Obligations.

24

Section 5.2

Conditions to Obligations of PubCo and Merger Sub.

24

Section 5.3

Conditions to Obligations of the Company.

25

ARTICLE VI ADDITIONAL AGREEMENTS

27

Section 6.1

Preparation of Disclosure Statement.

27

Section 6.2

Approval of Shareholders.

27

Section 6.3

Blue Sky Laws.

27

Section 6.4

Insurance Coverage.

27

Section 6.5

Sale of Shares Pursuant to Regulation D; Acknowledgment of Purchaser
Representative.

28

Section 6.6

Financing.

28

Section 6.7

Bridge Financing.

28

Section 6.8

Best Efforts and Further Assurances.

28

Section 6.9

Conduct of Business.

28

Section 6.10

Superior Acquisition Proposal.

28

Section 6.11

Certain Company Indebtedness

29

Section 6.12

Lennox Hill Partners

29

Section 6.13

Access to Information

29

ARTICLE VII SHAREHOLDERS' AGENT

29

Section 7.1

Shareholders' Agent.

29

Section 7.2

Actions of the Shareholders' Agent.

30

ARTICLE VIII POST-CLOSING COVENANTS

30

Section 8.1

Registration Statement on Form S-1.

30

Section 8.2

Stock Incentive Plan; Form S-8.

30

Section 8.3

Indemnification of Officers and Directors.

30

Section 8.4

Securities Laws Disclosure.

30

Section 8.5

Name of Surviving Corporation.

30

Section 8.6

Proceeds of Financing.

31

Section 8.7

Release of Personal Guarantees.

31

ARTICLE IX INDEMNIFICATION

31

Section 9.1

Survival of Representations, Warranties and Covenants.

31

Section 9.2

Indemnification of PubCo.

31

Section 9.3

Indemnification of the Company.

31

Section 9.4

General Notice and Procedural Requirements for Indemnity Claims.

32

Section 9.5

Notice and Procedural Requirements for Third Party Claims.

32

Section 9.6

Notice and Procedural Requirements for Direct Claims.

33

Section 9.7

Limitations

33

ARTICLE X MISCELLANEOUS

33

Section 10.1

No Third Party Beneficiaries.

33

Section 10.2

Entire Agreement.

33

Section 10.3

Succession and Assignment.

33

Section 10.4

Termination, Amendment and Waiver.

33

Section 10.5

Public Disclosure; Public Announcement.

34

Section 10.6

Confidentiality.

34

Section 10.7

Counterparts, Facsimile Signatures.

34

Section 10.8

Headings.

35

Section 10.9

Notices.

35

Section 10.10

Governing Law.

36

Section 10.11

Disputes.

36

Section 10.12

Severability.

36

Section 10.13

Expenses; Attorney's Fees.

36

Section 10.14

Construction.

36





3




--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER (this "Agreement") is made and entered into as
of February 22, 2010, by and among LEFT BEHIND GAMES INC., a Washington
corporation ("PubCo"), DP ACQUISITION, INC., a California corporation and a
wholly-owned subsidiary of PubCo (the "Merger Sub"), DIGITAL PRAISE, INC., a
California corporation (the "Company"), and PATRICIA K. MATTES, as
representative of the Company Shareholders (as hereinafter defined) for certain
purposes described herein (the "Shareholders' Agent"). PubCo, Merger Sub, the
Company and the Shareholders' Agent each, individually, a "Party" or,
collectively, the "Parties."




RECITALS




WHEREAS, the Parties desire to set forth the terms and conditions pursuant to
which the Company shall combine with PubCo pursuant to a merger (the "Merger")
in accordance with the General Corporation Law of the State of California (the
"GCLC") and the terms of this Agreement whereby Merger Sub will merge with and
into the Company, with the Company continuing as the surviving corporation in
the Merger and a wholly-owned subsidiary of PubCo (the "Surviving Corporation");




WHEREAS, the Parties, by executing this Agreement, hereby adopt this Agreement
as a "plan of reorganization" within the meaning of Section 368 of the Code (as
hereinafter defined);




WHEREAS, the board of directors of each of PubCo, Merger Sub and the Company has
approved such Party’s entry into this Agreement; and




WHEREAS, this Agreement, the Merger and the other matters contemplated hereby
have been approved by the sole shareholder of Merger Sub and the shareholders of
the Company, as required pursuant to the requirements of the GCLC and the
governing documents of the Parties.




NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, agreements and covenants herein contained, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:




ARTICLE I

CERTAIN DEFINITIONS




The following terms, undefined in the text of this Agreement, shall have the
following meanings:




"Affiliate" shall have the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.




"Average Closing Price" shall mean the average closing price of PubCo's Common
Stock on the OTC Bulletin Board for the 30 days immediately prior to the Closing
Date as reported on www.otcbb.com, provided, however, that the Average Closing
Price shall not be less than $0.0084 nor greater than $0.0126.




"Business Day" shall mean any day except Saturday, Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.




"Closing Documents" shall mean the documents, certificates or other instruments
delivered or to be delivered by or on behalf of PubCo, Merger Sub and the
Company at the Closing pursuant to Article V of this Agreement.




"Code" shall mean United States Internal Revenue Code of 1986, as amended.




"Commission" shall mean the United States Securities and Exchange Commission.




"Company Common Stock" shall mean the common stock, no par value per share, of
the Company.




"Company Contract" shall mean any agreement, contract, obligation, arrangement
or understanding, whether oral or written, including any amendment, supplement,
restatement, renewal or replacement thereto: (i) to which the Company is a
party; (ii) by which the Company or any of its assets is or may become bound or
under which the Company has, or may become subject to, any obligation; or (iii)
under which the Company has or may acquire any right or interest.




"Company Shareholders" shall mean the shareholders of the Company.





4




--------------------------------------------------------------------------------

"Consent" shall mean any approval, consent, ratification, permission, waiver or
authorization of any third party (including any Governmental Body).




"Dissenting Share" means any share of Company Common Stock with respect to which
the holder thereof has exercised such holder's appraisal rights in accordance
with the GCLC.




"Dissenting Shareholder" has the meaning set forth in Section 2.10.




"Employee Benefit Plan" shall mean any "employee pension benefit plan" (as
defined in Section 3(2) of ERISA, any "employee welfare benefit plan" (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement involving direct or indirect compensation, including, without
limitation, insurance coverage, severance benefits, disability benefits,
deferred compensation, bonuses, options, or other forms of incentive
compensation or post-retirement compensation.




"Entity" shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, limited
liability company, joint venture, estate, trust, firm or other enterprise,
association or organization.




"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.




"ERISA Affiliate" shall mean any Entity which is a member of (i) a controlled
group of corporations (as defined in Section 414(b) of the Code), (ii) a group
of trades or businesses under common control (as defined in Section 414(c) of
the Code), or (iii) an affiliated service group (as defined under Section 414(m)
of the Code or the regulations under Section 414(o) of the Code), any of which
includes the Company.




"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.




"GAAP" shall mean generally accepted accounting principles applicable in the
United States of America.




"Governmental Body" shall mean any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign, supranational or other
government (including the European Union); or (iii) governmental,
self-regulatory or quasi-governmental authority of any nature, including any
governmental division, department, agency, commission, instrumentality,
organization, unit, body or entity and any court or other tribunal.




"including", "include", "includes", shall be construed as if followed by the
phrase, "without limitation".




"Intellectual Property" shall mean, as to any Party, all intellectual property
owned or used in the conduct of the business of such Party, as it is currently
conducted, including, but not limited to, (i) all United States and foreign
patents (both issued and applied for) listed on the Company Disclosure Schedule
or PubCo Disclosure Schedule, as applicable, (ii) all trademarks, trade names,
service marks, copyrights, and all applications for such trademarks, trade
names, service marks and copyrights, and all patent rights in each case listed
on the Company Disclosure Schedule or PubCo Disclosure Schedule, as applicable,
and (iii) all trade secrets, schematics, technology, know-how, computer software
programs or applications and tangible or intangible proprietary information or
material, and all Third Party Intellectual Property Rights including, without
limitation, issued United States and foreign patents, patent rights and patent
applications (excluding packaged commercially available licensed software
programs sold to the public) owned by or for which such Party has acquired the
rights to use whether by license or otherwise.




"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3.11.




"Knowledge" shall mean, (a) when made with reference to the Company, the actual
knowledge of the executive officers and directors of the Company without duty of
inquiry or investigation, and (b) when made with reference to PubCo, the actual
knowledge of the executive officers and directors of PubCo without duty of
inquiry or investigation.




"Legal Proceeding" shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.




"Legal Requirement" shall mean any federal, state, local, municipal, foreign,
international, multinational or other law, statute, constitution, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body.




"Liabilities" shall mean debt, obligations, duties or liabilities of any nature
regardless of whether such debt, obligations, duties or liabilities would be
required to be disclosed on a balance sheet prepared in accordance with GAAP and
regardless of whether such debt, obligations, duties or liabilities are
immediately due and payable.





5




--------------------------------------------------------------------------------

"Lien" shall mean any mortgage, pledge, security interest, encumbrance, charge,
or other lien (whether arising by contract or by operation of law), other than
(i) mechanic's, materialmen's, and similar liens, (ii) liens arising under
worker's compensation, unemployment insurance, social security, retirement, and
similar legislation, (iii) liens on goods in transit incurred pursuant to
documentary letters of credit, in each case arising in the ordinary course of
business of the Company and not material to the Company, and (iv) liens for
current Taxes that are being contested in good faith.




"Material Adverse Effect" when used in connection with a Party means any change,
event, circumstance or effect whether or not such change, event, circumstance or
effect is caused by or arises in connection with a breach of a representation,
warranty, covenant or agreement of such Party in this Agreement that is or is
reasonably likely to be materially adverse to the business, assets (including
intangible assets), capitalization, financial condition, operations or results
of operations of such Party taken as a whole with its subsidiaries, except to
the extent that any such change, event, circumstance or effect results from (i)
changes in general economic conditions, (ii) changes generally affecting the
industry in which such Party operates, or (iii) changes in the trading prices
for such Party's capital stock.




"Material Contract" shall mean a contract, series of contracts or a commitment
requiring payments or other consideration by or from the Company or PubCo, as
the case may be, in excess of fifty thousand dollars ($50,000) during the term
of the Contract.




"Merger Cash" shall mean the amount of cash payable to the shareholders of the
Company in consideration for the exchange of Company Common Stock as a result of
the Merger, pursuant to the provisions of Article II hereof.




"Merger Consideration" shall mean the Merger Cash and the Merger Shares payable
to the Company Shareholders in consideration for the exchange of Company Common
Stock as a result of the Merger, pursuant to the provisions of Article II
hereof.




"Merger Shares" shall mean the shares of PubCo Common Stock issued to the
shareholders of the Company in exchange of the Company Common Stock as a result
of the Merger, pursuant to the provisions of Article II hereof.




"Merger Sub Common Stock" shall mean the common stock, par value $0.001 per
share, of Merger Sub.




"Order" shall mean any writ, decree, permanent injunction, order or similar
action issued in a Legal Proceeding.




"Permits" shall mean all permits, licenses, registrations, certificates or
approvals received from any Governmental Body (including, without limitation,
those issued or required under applicable export laws or regulations).




"Person" shall mean any individual or Entity.




"PubCo Common Stock" shall mean the common stock, par value $0.001 per share, of
PubCo.




"PubCo Contract" shall mean any agreement, contract, obligation, arrangement or
understanding, whether oral or written, including any amendment, supplement,
restatement, renewal or replacement thereto: (i) to which PubCo is a party; (ii)
by which PubCo or any of its assets is or may become bound or under which PubCo
has, or may become subject to, any obligation; or (iii) under which PubCo has or
may acquire any right or interest.




"Sarbanes–Oxley Act" shall mean the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated thereunder.




"Securities Act" shall mean the Securities Act of 1933, as amended.




"Securities Laws" shall mean the Securities Act, the Exchange Act, the
Sarbanes-Oxley Act, the Investment Company Act of 1940, the Investment Advisors
Act of 1940, the Trust Indenture Act of 1939, each as amended, and the rules and
regulations of any Governmental Body promulgated thereunder.




"Shareholders' Agent" shall mean Patricia K. Mattes.




"Tax" or "Taxes" shall mean all taxes, charges, fees, levies or other similar
assessments or liabilities, including, without limitation, income, gross
receipts, ad valorem, premium, value-added, excise, real property, personal
property, sales, use, transfer, withholding, employment, payroll and franchise
taxes imposed by the United States of America or any state, local or foreign
government, or any agency thereof, or other political subdivision of the United
States or any such government, and any interest, fines, penalties, assessments
or additions to tax resulting from, attributable to or incurred in connection
with any tax or any contest or dispute thereof and any amounts of Taxes of
another person that the Company, PubCo, Merger Sub, or any subsidiary of any of
the foregoing, as applicable, is liable to pay by law or otherwise.





6




--------------------------------------------------------------------------------

"Tax Returns" shall mean all reports, returns, declarations, statements or other
information supplied or required to be supplied to a taxing authority in
connection with Taxes including, without limitation, any schedules, attachments
or amendments thereto.




"Third Party Intellectual Property Rights" shall mean, as to any Party, all
written and oral licenses, sublicenses and other agreements as to which such
Party is a party and pursuant to which such Party is authorized to use any third
party music rights, design rights, patents, patent rights, trademarks, service
marks, trade secrets or copyrights, including software which is used in such
Party's business or which form a part of any existing product or service of such
Party, excluding commercially available licensed software programs sold to the
public.




"Transaction Documents" shall mean this Agreement, including all schedules and
exhibits hereto, the Employment Agreement with each of Thomas M. Bean, William
R. Bean, Peter Fokos in the respective forms attached hereto as Exhibits C-1,
C-2, and C-3, the Noncompete Agreement with each of Thomas M. Bean, William R.
Bean and Peter Fokos in the form attached hereto as Exhibit D, the Voting
Agreement in the form attached hereto as Exhibit E, the Registration Rights
Agreement attached hereto as Exhibit H, the lock-up agreements between the
Company Shareholders and PubCo in the form attached hereto as Exhibit J, and the
Agreement of Merger.




ARTICLE II

THE TRANSACTION




Section 2.1

The Merger.




Upon and subject to the terms and conditions of this Agreement, Merger Sub shall
merge with and into the Company (such merger is referred to herein as the
"Merger") at the Effective Time. From and after the Effective Time (as
hereinafter defined), the separate corporate existence of Merger Sub shall cease
and the Company shall continue as the surviving corporation in the Merger (the
"Surviving Corporation"). Following the Effective Time, the Surviving
Corporation shall be operated as a wholly-owned subsidiary of PubCo. Without
limiting the generality of the foregoing, at the Effective Time, except as
otherwise provided herein, all of the property, rights, privileges, powers and
franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation.




Section 2.2

Closing; Effective Time.




The closing of the transactions contemplated by this Agreement (the "Closing")
shall take place at the offices of The Sourlis Law Firm located at 214 Broad
Street, Red Bank, NJ 07701, or such other location mutually agreed upon by the
Parties, not later than five Business Days following satisfaction or waiver of
the conditions set forth in Article V of this Agreement, or such other date
mutually agreed upon by the Parties (the "Closing Date"). Contemporaneously with
the Closing, a properly executed agreement of merger conforming to the
requirements of the GCLC (the "Agreement of Merger") shall be filed with the
office of the Secretary of State of California. The Merger shall become
effective only upon the acceptance of the Agreement of Merger by the Secretary
of State of California (the "Effective Time"). The Merger shall have the effects
specified in this Agreement and the Agreement of Merger, and the applicable
provisions of the GCLC.




Section 2.3

Corporate Structure of Surviving Corporation; Appointment of New Directors and
Officers of PubCo and the Surviving Corporation.




The articles of incorporation of Merger Sub immediately prior to the Effective
Time shall be the articles of incorporation of the Surviving Corporation
immediately following the Effective Time, and the bylaws of Merger Sub
immediately prior to the Effective Time shall be the bylaws of the Surviving
Corporation immediately following the Effective Time. In addition, upon the
Closing of the Merger, the officers and directors of Merger Sub shall become the
officers and directors of the Surviving Corporation. At the Effective Time, the
directors of PubCo and the Surviving Corporation shall be the individuals set
forth on Exhibit A attached hereto, and the officers of PubCo and the Surviving
Corporation shall be the individuals set forth on Exhibit B hereto.




Section 2.4

Consideration.




(a)

In connection with the Merger, PubCo shall:




(i)

Pay an aggregate of $210,000 to the Company Shareholders on a pro rata basis
(based on the number of shares of Company Common Stock held by such Company
Shareholders immediately prior to the Merger).





7




--------------------------------------------------------------------------------

(ii)

Issue to the Company Shareholders on a pro rata basis (based on the number of
shares of Company Common Stock held by each Company Shareholder immediately
prior to the Merger) the number of shares of PubCo Common Stock equal to the
quotient determined by dividing (i) $2,250,000 by (ii) the Average Closing
Price.




(iii)

Issue to the Company Shareholders on a pro rata basis (based on the number of
shares of Company Common Stock held by each Company Shareholder immediately
prior to the Merger) an aggregate of 80,000,000 Merger Shares, plus, if PubCo
issues any of its equity securities or securities or other rights exercisable
for or convertible into equity securities (whether such securities may be
exercised or converted prior to, at, or following the Closing) between the date
hereof and Closing (an “Intervening Issuance”), the additional number of shares
of PubCo Common Stock that may be necessary to cause the total number of Merger
Shares to equal the percentage of the issued and outstanding shares of PubCo
Common Stock on a fully-diluted basis (assuming conversion and exercise of all
securities convertible into, or exercisable for, directly or indirectly, shares
of PubCo Common Stock) that the number of Merger Shares would have equaled if
PubCo had not completed any such Intervening Issuance. In the event there is an
increase in the number of Merger Shares issued at Closing as a result of an
Intervening Issuance, the number of shares of PubCo Common Stock issuable to
Troy A. Lyndon in connection with the Closing pursuant to the terms of the
Employment Agreement entered into between PubCo and Troy A. Lyndon as of the
date hereof and to be effective as of the Closing shall be reduced by such
number of additional Merger Shares issued at Closing.




(b)

At the Effective Time and without any further action on the part of PubCo, the
Company, the Surviving Corporation or any other Person, the Company Common Stock
outstanding immediately prior to the Effective Time (other than any Dissenting
Shares) shall be converted into the right to receive the Merger Consideration.
No fractional Merger Shares shall be issued and in lieu thereof, each Company
Shareholder who would otherwise be entitled to a fractional share of PubCo's
Common Stock shall receive from PubCo an amount of cash, rounded to the nearest
whole cent, equal to the product of (i) such fraction and (ii) the Average
Closing Price.




(c)

At the Closing, the Company shall deliver to PubCo a schedule in reasonable
detail calculating the allocation of the Merger Cash and Merger Shares among the
Company Shareholders, including any cash to be paid in lieu of fractional
shares, as provided in this Section 2.4.




Section 2.5

Surrender of Certificates.




(a)

Promptly following the Effective Time, but in no event later than ten days
thereafter, PubCo shall deposit with the Company, who shall act as exchange
agent in connection with the Merger (the "Exchange Agent"), (i) the Merger Cash,
provided, that PubCo may elect to deposit with the Exchange Agent a portion of
the Merger Cash up to $32,000 after such date but in any event no later than 30
days after the Closing and, provided, further, that PubCo may elect to deposit
with the Exchange Agent a portion of the Merger Cash up to $50,000 after such
date but in any event no later than 60 days after the Closing, (ii) certificates
evidencing the Merger Shares issuable pursuant to Section 2.4 in exchange for
the shares of Company Common Stock in the Merger, registered in the names of
such Company Shareholders in the amounts set forth in Schedule 2.4, and (iii)
cash in an amount sufficient to permit payment of cash in lieu of fractional
shares pursuant to Section 2.7(b).




(b)

Exchange Procedures.




(i)

Promptly after the Effective Time, but in no event later than five days after
the Effective Time, the Surviving Corporation shall cause to be mailed to each
holder of record of a certificate or certificates (the "Certificates") that
immediately prior to the Effective Time represented outstanding shares of
Company Common Stock, whose shares were converted into the right to receive the
Merger Consideration (and cash in lieu of fractional shares) pursuant to Section
2.7(b), (A) a letter of transmittal (which shall specify that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
receipt of the Certificates by the Exchange Agent, and shall be in customary
form and have such other provisions as PubCo may reasonably specify); (B) such
other customary documents as may be required pursuant to such instructions; and
(C) instructions for use in effecting the surrender of the Certificates in
exchange for cash and certificates representing shares of PubCo Common Stock
(and cash in lieu of fractional shares).




(ii)

Upon surrender of a Certificate for cancellation to the Exchange Agent or to
such other agent or agents as may be appointed by PubCo, together with such
letter of transmittal and other documents, duly completed and validly executed
in accordance with the instructions thereto, the holder of such Certificate
shall be entitled to receive in exchange therefore (A) the number of whole
shares of PubCo Common Stock; (B) the amount of Merger Cash to which holder is
entitled pursuant to Section 2.4(a), provided, that any portion of the Merger
Cash deposited with the Exchange Agent more than 10 days after the Closing Date
in accordance with clause (i) of Section 2.5(a) shall be paid to the holder
entitled thereto after receipt thereof by the Exchange Agent; and (C) cash
(without interest) in respect of fractional shares as provided in Section
2.7(b), and the Certificate so surrendered shall forthwith be canceled.





8




--------------------------------------------------------------------------------

(iii)

Until so surrendered, each outstanding Certificate that prior to the Effective
Time represented shares of Company Common Stock will be deemed from and after
the Effective Time, for all corporate purposes other than the payment of
dividends, to evidence: (i) the ownership of the number of full shares of PubCo
Common Stock into which such shares of Company Common Stock shall have been so
converted; (ii) the right to receive an amount in cash in exchange therefor in
accordance with Section 2.4(a); and (iii) the right to receive cash in lieu of
the issuance of any fractional shares in accordance with Section 2.7(b).




(c)

If any of the stock certificates issuable with respect to the Merger Shares are
to be issued in the name of a person other than a Company Shareholder of record,
it shall be a condition to the issuance of such Merger Shares that (i) the
request shall be in writing and properly documented (e.g., assigned, endorsed or
accompanied by appropriate transfer powers), (ii) such transfer shall otherwise
be proper and in accordance with all applicable federal and state laws, rules,
regulations or Orders, and (iii) the Person requesting such transfer shall pay
to PubCo any transfer or other taxes payable by reason of the foregoing or
establish to the satisfaction of PubCo that such taxes have been paid or are not
required to be paid. Notwithstanding the foregoing, none of PubCo, the Company,
the Surviving Corporation or any of their Affiliates, subsidiaries, directors,
officers, agents or employees shall be liable to any Company Shareholder for any
Merger Shares issued to such Company Shareholder pursuant to Section 2.4(a) that
are delivered to a public official pursuant to applicable abandoned property,
escheat or similar laws.




(d)

In the event any Certificates shall have been lost, stolen or destroyed, the
Exchange Agent shall issue in exchange for such lost, stolen or destroyed
Certificates, upon the making of an affidavit of that fact by the holder thereof
such Merger Consideration (and cash in lieu of fractional shares) as may be
required pursuant to Section 2.7.




Section 2.6

Closing of Transfer Books.




At the Effective Time, each Company Shareholder shall cease to have any rights
as a shareholder of the Company and shall not have any rights as a shareholder
or otherwise with respect to the Surviving Corporation (except the right to
receive the Merger Consideration), and the transfer books of the Company shall
be closed with respect to all Company Common Stock outstanding immediately prior
to the Effective Time. No further transfer of any such shares of the Company
Common Stock shall be made on such transfer books after the Effective Time. If,
after the Effective Time, a valid certificate or other instrument previously
representing any share of Company Common Stock is presented to PubCo, such
certificate or other instrument shall be canceled and exchanged as provided in
this Article II.




Section 2.7

Effect on Company Common Stock.




(a)

At the Effective Time, the Company Common Stock shall, except for with respect
to any Dissenting Shares, by virtue of the Merger and without any action on the
part of any Party or the holder thereof, automatically be canceled and
extinguished and converted into the right to receive the Merger Consideration.




(b)

Notwithstanding the foregoing, no fractional shares of PubCo Common Stock shall
be issued as part of the Merger Shares. Each Company Shareholder who would
otherwise be entitled to a fractional share of PubCo's Common Stock shall
receive from PubCo an amount of cash, rounded to the nearest whole cent, equal
to the product of (i) such fraction and (ii) the Average Closing Price.




(c)

Notwithstanding the foregoing, no amounts shall be payable at or after the
Effective Time with respect to any Dissenting Shares. In the case of Dissenting
Shares, payment shall be made in accordance with the provisions of Section 2.10
hereof.




Section 2.8

Certificate Legends.




The Merger Shares to be issued pursuant to this Article II shall not have been
registered under the securities laws and shall be characterized as "restricted
securities" under the federal securities laws and any applicable state
securities laws. As a result, the Merger Shares may be resold without
registration under the Securities Act and any applicable state securities laws
only in certain limited circumstances. Each certificate evidencing Merger Shares
to be issued pursuant to this Article II shall bear the following legend:




THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.





9




--------------------------------------------------------------------------------

Section 2.9

Tax and Accounting Consequences.




For federal income tax purposes, the Merger is intended to constitute a
"reorganization" within the meaning of Section 368 of the Code, and the Parties
shall report the transactions contemplated by the Transaction Documents
consistent with such intent and shall take no position in any Tax filing or
Legal Proceeding inconsistent therewith. The Parties to this Agreement hereby
adopt this Agreement as a "plan of reorganization" within the meaning of
Sections 1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.
None of PubCo, Merger Sub or the Company has taken or failed to take, and after
the Effective Time, PubCo and the Surviving Corporation shall not take or fail
to take, any action which reasonably could be expected to cause the Merger to
fail to qualify as a "reorganization" within the meaning of Section 368(a) of
the Code.




Section 2.10

Dissenters' Rights.




Dissenting Shares, if any, shall not be converted into the Merger Consideration
but shall instead be converted into the right to receive such consideration as
may be determined to be due with respect to such Dissenting Shares pursuant to
the GCLC. The Company shall give PubCo prompt notice of any demand received by
the Company to require the Company to purchase outstanding shares of Company
Common Stock, and PubCo shall have the right to direct and participate in all
negotiations and proceedings with respect to such demand. The Company agrees
that, except with the prior written consent of PubCo, or as required under the
GCLC, it will not voluntarily make any payment with respect to, or settle or
offer to settle, any such purchase demand. Each holder of Dissenting Shares (a
"Dissenting Shareholder") who, pursuant to the provisions of the GCLC, becomes
entitled to payment of the fair value for Dissenting Shares shall receive
payment therefor from the Surviving Corporation (but only after the value
therefor shall have been agreed upon or finally determined pursuant to such
provisions). If, after the Effective Time, any Dissenting Shares shall lose
their status as Dissenting Shares, PubCo shall issue and deliver, upon surrender
by such Dissenting Shareholder of a certificate or certificates representing
shares of Company Common Stock, the Merger Consideration to which such Company
Shareholder would otherwise be entitled under this Section 2.10 and the
Agreement of Merger.




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




Except as set forth in this Agreement, the Company Disclosure Schedule attached
to this Agreement (the "Company Disclosure Schedule") and the other Transaction
Documents, the Company hereby represents and warrants to PubCo as follows:




Section 3.1

Organization, Qualification and Corporate Power.




The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of California. The Company has all
necessary power and authority: (i) to conduct its business in the manner in
which its business is currently being conducted; (ii) to own and use its assets
in the manner in which its assets are currently owned and used; and (iii) to
perform its obligations under all Company Contracts. Except as set forth on
Schedule 3.1 of the Company Disclosure Schedule, the Company, together with its
predecessors, has not conducted any business under or otherwise used, for any
purpose or in any jurisdiction, any fictitious name, assumed name, trade name or
other name, other than the name "Digital Praise, Inc." The Company is not and
has not been required to be qualified, authorized, registered or licensed to do
business as a foreign corporation in any jurisdiction other than any
jurisdictions set forth in Schedule 3.1 of the Company Disclosure Schedule,
except where the failure to so qualify would not have a Material Adverse Effect
on the Company. The Company has no subsidiaries and does not own any controlling
interest in any Entity and has never owned, beneficially or otherwise, any
shares or other securities of, or any direct or indirect equity or other
financial interest in, any Entity. The Company has not agreed and is not
obligated to make any future investment in or capital contribution to any
Entity. Neither the Company nor any of the officers or directors of the Company
has ever approved, or commenced any Legal Proceeding or made any election, in
either case, contemplating the dissolution or liquidation of the Company.




Section 3.2

Articles of Incorporation and Bylaws; Records.




The Company has delivered to PubCo accurate and complete (through the date
hereof) copies of: (i) the Company's Articles of Incorporation including all
amendments thereto (hereinafter the "Company Charter"); (ii) the Company's
bylaws and all amendments thereto (the "Bylaws"); and (iii) the minutes of the
proceedings (including any actions taken by written consent or otherwise without
a meeting) of the Board and shareholders of the Company and any committees
established by the Board of the Company (the items described in the foregoing
clauses "(i)", "(ii)", and "(iii)" of this Section 3.2 being collectively
referred to herein as the "Company Documents"). There have been no formal
meetings held of, or material corporate actions taken by, the shareholders or
the Board of Directors of the Company or any Board committee that are not fully
reflected in the Company Documents. There has not been any violation of any of
the Company Charter or Bylaws. The books of account, Company Common Stock
records, minute books and other records of the Company are accurate, up-to-date
and complete in all material respects, and have been maintained in accordance
with prudent business practices.





10




--------------------------------------------------------------------------------

Section 3.3

Capitalization.




(a)

There are 8,285,589 shares of Company Common Stock issued and outstanding.
Schedule 3.3(a) of the Company Disclosure Schedule sets forth a complete and
accurate list of all shareholders of the Company, indicating the address and
number of shares of Company Common Stock held by each shareholder. All issued
and outstanding shares of Company Common Stock have been duly authorized and
validly issued, and are fully paid and nonassessable. All of the outstanding
shares of Company Common Stock have been duly and validly issued in compliance
with the Company Charter and Bylaws and all applicable federal and state
securities laws including, without limitation, applicable exemptions from any
requirements for registration or qualification under the Securities Act.




(b)

Except as set forth on Schedule 3.3(b), there are no: (i) outstanding
subscriptions, options, calls, warrants, rights or agreements (whether or not
currently exercisable) to acquire any shares of Company Common Stock; (ii)
outstanding notes, instruments or obligations that are or may become convertible
into or exchangeable for any shares of Company Common Stock; (iii) contracts
under which the Company is or may become obligated to sell, transfer, exchange
or issue any shares of Company Common Stock; (iv) agreements, voting trusts,
proxies or understandings with respect to the voting, or registration under the
Securities Act, of any shares of Company Common Stock; or (v) to the Company's
Knowledge, conditions or circumstances that may give rise to or provide a basis
for the assertion of a claim by any Person to the effect that such Person is
entitled to acquire or receive any shares of Company Common Stock.




Section 3.4

Authorization of Transaction.




The Company has all necessary corporate power and authority to enter into and to
perform its obligations under the Transaction Documents to which it is a party,
and the execution, delivery and performance by the Company of such Transaction
Documents have been duly authorized by all necessary action on the part of the
Company and its Board of Directors, subject to approval by the Company
Shareholders. Each of the Transaction Documents to which the Company is a party
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to: (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.




Section 3.5

Noncontravention.




Neither the execution, delivery or performance of the Transaction Documents to
which the Company is a party, nor the consummation of any of the transactions
contemplated thereby, will directly or indirectly (with or without notice or
lapse of time): (i) result in a violation of any of the provisions of the
Company Charter and Bylaws; (ii) to the Company's Knowledge, result in a
violation of, or give any Governmental Body or other Person the right to
exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which the Company, or any of the assets owned, used or controlled by
the Company, is subject; or (iii) result in a violation or breach of, or result
in a default under, with or without notice or lapse of time, any provision of
any Company Material Contract (as hereinafter defined), except for any
violations or breaches which may be caused by the Company's failure to secure a
consent to assign such Company Material Contract; provided, however, that any
such violation or breach would not have a Material Adverse Effect on the Company
or the ability of the Parties to consummate the transactions contemplated by
this Agreement.




Section 3.6

Financial Statements.




Attached as Schedule 3.6 of the Company Disclosure Schedule are the following
financial statements of the Company (the "Company Financial Statements"): (i)
the unaudited balance sheet and income statement for the year ended December 31,
2008, (ii) the unaudited balance sheet as of December 31, 2009 (the “Company
Reference Balance Sheet” and the date thereof the "Company Balance Sheet Date"),
and (iii) the unaudited income statement for the year ended December 31, 2009.
The Company Financial Statements fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject to
normal year-end audit adjustments.




Section 3.7

Absence of Certain Changes.




Since the Company Balance Sheet Date, the Company has conducted its business as
ordinarily conducted consistent with past practice and, except as set forth on
Schedule 3.7, there has not occurred any change, event or condition (whether or
not covered by insurance) that has resulted in, or would reasonably be expected
to result in any Material Adverse Effect on the Company.





11




--------------------------------------------------------------------------------

Section 3.8

Undisclosed Liabilities.




The Company has no Liabilities (whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for (a)
Liabilities accrued, reflected, or reserved against in the Company Reference
Balance Sheet, (b) Liabilities which have arisen since the Company Balance Sheet
Date in the ordinary course of business, (c) contractual or statutory
Liabilities incurred in the ordinary course of business, none of which are
material in nature or exceed $10,000, in the aggregate, (d) Liabilities incurred
in connection with the preparation, negotiation, execution and delivery of the
Transaction Documents and the transactions contemplated thereby, (e) Liabilities
which would not have a Material Adverse Effect on the Company, and (f)
liabilities set forth on Schedule 6.11 which are not reflected in (a) through
(d) of this Section 3.8.




Section 3.9

Tax Matters.




All Tax Returns required to be filed by or on behalf of the Company with any
Governmental Body before the Closing Date (the "Company Returns"): (i) have been
or will be filed on or before the applicable due date (including any extensions
of such due date); (ii) have been, or will be when filed, accurately and
completely prepared in all material respects in compliance with all applicable
Legal Requirements; and (iii) have been provided or made available to PubCo and
Merger Sub. All Taxes owed by the Company have been paid when due, whether or
not such amounts are shown on any Company Returns. The Company Reference Balance
Sheet fully accrues all actual and contingent Liabilities for unpaid Taxes with
respect to all periods through the date thereof and the Company has made
adequate provision for unpaid Taxes after that date in its books and records. No
Company Return is currently under examination or audit by any Governmental Body.
No claim or Legal Proceeding is pending or, to the Company's Knowledge, has been
threatened against the Company in respect of any Tax. There are no unsatisfied
Liabilities for Taxes, including Liabilities for interest, additions to tax and
penalties thereon and related expenses, with respect to which any notice of
deficiency or similar document has been received by the Company (other than
Liabilities for Taxes asserted under any such notice of deficiency or similar
document which are being contested in good faith by the Company and with respect
to which adequate reserves for payment have been established). There are no
Liens for Taxes upon any of the assets of the Company except Liens for current
Taxes not yet due and payable.




Section 3.10

Assets; Equipment and Real Property.




(a)

Schedule 3.10(a) of the Company Disclosure Schedule sets forth a true and
complete list of all inventory, machinery, equipment, furniture, office
equipment, raw materials, vehicles and other material items of tangible personal
property of every kind owned by the Company and used in connection with its
business included on the Company Reference Balance Sheet at a book value of more
than $1,000 (the "Company Personal Property"). The Company has good and
marketable title to the Company Personal Property, and the Company Personal
Property is owned free and clear of all Liens of every kind and nature, except
for Liens for taxes not yet due or payable. All of the Company Personal Property
and other tangible assets owned by or leased to the Company are in good
condition and repair, normal wear and tear excepted.




(b)

Schedule 3.10(b) of the Company Disclosure Schedule sets forth a true and
complete list of all real property owned by the Company (the "Company Owned Real
Property"). The Company has good and marketable title to the Company Owned Real
Property and the Company Owned Real Property is owned free and clear of all
Liens of every kind and nature.




(c)

Schedule 3.10(c) of the Company Disclosure Schedule sets forth a true and
complete list of all real property or interests in real property leased by the
Company (the "Company Leased Real Property"). The Company has delivered to PubCo
and Merger Sub accurate and complete copies of all leases and agreements
pertaining to the Company Leased Real Property. With respect to each lease and
sublease listed in Schedule 3.10(c) of the Company Disclosure Schedule, and
except as set forth on such Schedule 3.10(c):




(i)

the lease or sublease is legal, valid, binding, enforceable and in full force
and effect with respect to the Company and, to the Company's Knowledge, is
legal, valid, binding, enforceable and in full force and effect with respect to
each other party thereto, and will continue to be so following the Closing in
accordance with the terms thereof as in effect prior to the Closing (in each
case except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditor's rights generally, and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought);




(ii)

the Company is not in breach or default under any such lease or sublease and, to
the Company's Knowledge, no other party to the lease or sublease is in breach or
default, and, no event has occurred which, with notice or lapse of time, would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;




(iii)

there are no oral agreements or forbearance programs in effect as to the lease
or sublease;




(iv)

the Company has not received any written notice of any dispute with regards to
any lease or sublease; and





12




--------------------------------------------------------------------------------

(v)

the Company has not assigned, transferred, conveyed, mortgaged, deeded in trust
or encumbered any interest in the leasehold or subleasehold.




(d)

The Company is not in violation of any zoning, building, safety or environmental
ordinance, regulation or requirement or other law or rule applicable to the
operation of the Company Leased Real Property (the violation of which would have
a Material Adverse Effect on its business), nor has the Company received any
written notice of violation with which it has not complied.




Section 3.11

Intellectual Property.




Schedule 3.11 of the Company Disclosure Schedule is a true and complete list of
all United States and foreign patents (both issued and applied for), trademarks,
trade names, service marks, copyrights, and all applications for such
trademarks, trade names, service marks and copyrights, and all patent rights
currently (i) owned by the Company (the "Company Intellectual Property") or (ii)
licensed from third parties (such licenses, the "Intellectual Property Rights")
necessary for the conduct of the Company's business as presently conducted by
the Company. There are no outstanding options, licenses or agreements of any
kind relating to the Company Intellectual Property, nor is the Company bound by
or a party to any options, licenses or agreements of any kind with respect to
any of the Company Intellectual Property or the patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes of any other person or entity other than (i)
such licenses or agreements arising from the purchase of "off the shelf" or
standard products and (ii) the Intellectual Property Rights. The Company has not
received any communications alleging that the Company has violated or, by
conducting its business as currently conducted by the Company, violates any
Third Party Intellectual Property Rights and, to the Company's Knowledge, the
business as currently conducted by the Company does not infringe or violate any
Third Party Intellectual Property Rights. To the Company's Knowledge, the
Company has good and marketable title to the Company Intellectual Property, free
and clear of any Liens. To the Company's Knowledge, no officer, employee or
director is obligated under any contract (including any license, covenant or
commitment of any nature) or other agreement, or subject to any judgment, decree
or order of any court or administrative agency, that would conflict or interfere
with the performance of such person's duties as an officer, employee or director
of the Company, the use of such person's best efforts to promote the interests
of the Company or the Company's business as conducted. To the Company's
Knowledge, no prior employer of any current or former employee of the Company
has any right, title or interest in the Company Intellectual Property.




Section 3.12

Contracts.




Schedule 3.12 of the Company Disclosure Schedule identifies each material
Company Contract ("Company Material Contract"), including but not limited to all
employment contracts and independent contractor agreements, and provides an
accurate description of the terms of each Company Material Contract that is not
in written form. The Company has delivered to PubCo accurate and complete copies
of all written Company Material Contracts. Each Company Material Contract is
valid, binding and enforceable by the Company in accordance with its terms
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies. The Company has not violated or
breached, or committed any default under, any Company Material Contract, and, to
the Company's Knowledge, no other Person has violated or breached, or committed
any default under, any Company Material Contract. Schedule 3.12 of the Company
Disclosure Schedule provides an accurate and complete list of all Consents
required under any Company Material Contract to consummate the transactions
contemplated by the Transaction Documents.




Section 3.13

Finder's Fee.




No broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the Merger or any of the other
transactions contemplated by the Transaction Documents based upon any
arrangements or agreements made by or on behalf of the Company.




Section 3.14

Insurance.




(a)

Schedule 3.14(a) of the Company Disclosure Schedule lists each insurance policy
(including fire, theft, casualty, general liability, director and officer,
workers compensation, business interruption, environmental, product liability
and automobile insurance policies and bond and surety arrangements) to which the
Company is a party, a named insured, or otherwise the beneficiary of coverage at
any time within the past year. Schedule 3.14(a) of the Company Disclosure
Schedule lists each person or entity required to be listed as an additional
insured under each such policy. Each such policy is in full force and effect and
by its terms and with the payment of the requisite premiums thereon will
continue to be in full force and effect following the Closing.





13




--------------------------------------------------------------------------------

(b)

The Company is not in breach or default, and does not anticipate being in breach
or default after Closing (including with respect to the payment of premiums or
the giving of notices) under any such policy, and no event has occurred which,
with notice or the lapse of time, would constitute such a breach or default or
permit termination or modification under such policy; except for any breach,
default, event, termination or modification that would not have a Material
Adverse Effect on the Company; and the Company has not received any written
notice or to the Company's Knowledge, oral notice, from the insurer disclaiming
coverage or reserving rights with respect to a particular claim or such policy
in general. The Company has not incurred any material loss, damage, expense or
liability covered by any such insurance policy for which it has not properly
asserted a claim under such policy.




Section 3.15

Litigation.




(a)

There is no pending or, to the Company's Knowledge, threatened Legal Proceeding
(i) against the Company or any of the assets owned or used by the Company, or
(ii) that challenges the Merger or any of the other transactions contemplated by
the Transaction Documents. There is no Order to which the Company or any of the
assets of the Company is subject.




(b)

The Company is not a party to any agreements or other documents or instruments
settling any Legal Proceeding.




Section 3.16

Legal Compliance.




The Company is, and has at all times been, in compliance with all applicable
Legal Requirements, except to the extent that failure to comply would not be
likely to have a Material Adverse Effect on the Company. The Company has never
received any notice or other communication from any Person regarding any actual
or possible violation of, or failure to comply with, any Legal Requirement. The
Company has obtained all material Permits, certificates and licenses required by
any Legal Requirement for the conduct of its business and the ownership of its
assets. The Company is not in violation of any such Permit, certificate or
license, and no Legal Proceedings are pending or, to the Company's Knowledge,
threatened to revoke or limit any such Permit, certificate or license.




Section 3.17

Employees.




(a)

To the Company's Knowledge, no employee of the Company has any present intention
to terminate his or her employment with the Company within six months after the
date hereof. The Company is not a party to or bound by any collective bargaining
agreement, nor has it experienced any material strikes, grievances, claims of
unfair labor practices or other collective bargaining disputes. To the Company's
Knowledge, no organizational effort has been made or threatened, either
currently or within the past two years, by or on behalf of any labor union with
respect to employees of the Company. The Company is in compliance in all
material respects with all currently applicable laws and regulations respecting
wages, hours, occupational safety, or health, fair employment practices, and
discrimination in employment terms and conditions, and is not engaged in any
unfair labor practice except, in each case, where such practice or failure to
comply would not reasonably be expected to have a Material Adverse Effect. There
are no pending claims against the Company under any workers' compensation plan
or policy or for long term disability.




(b)

Schedule 3.17 of the Company Disclosure Schedule contains a list of employees
whose employment has been terminated by the Company in the 90 day period prior
to date of this Agreement; including the date for such termination.




Section 3.18

Employee Benefits.




(a)

Schedule 3.18(a) of the Company Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans maintained, or contributed to, by
the Company, or any ERISA Affiliate ("Company Employee Benefit Plan"). Complete
and accurate copies of (i) all such Company Employee Benefit Plans which have
been reduced to writing, (ii) written summaries of all such unwritten Company
Employee Benefit Plans, (iii) all related trust agreements, insurance contracts
and summary plan descriptions and (iv) all annual reports filed on IRS Form
5500, 5500C or 5500R for the last three plan years (or such shorter period with
respect to which the Company or any ERISA Affiliate has an obligation file Form
5500) for each Company Employee Benefit Plan, have been delivered or made
available to PubCo. Each Company Employee Benefit Plan has been administered in
all material respects in accordance with its terms and each of the Company and
the ERISA Affiliates has met its obligations in all material respects with
respect to such Company Employee Benefit Plan and has made all required
contributions thereto within the time frames as prescribed by ERISA and the
Code. The Company and all Company Employee Benefit Plans are in material
compliance with the currently applicable provisions of ERISA and the Code and
the regulations thereunder.




(b)

To the Company's Knowledge, there are no investigations by any Governmental
Body, termination proceedings or other claims (except claims for benefits
payable in the normal operation of the Company Employee Benefit Plans and
proceedings with respect to qualified domestic relations orders), suits or
proceedings against or involving any Company Employee Benefit Plan or asserting
any rights or claims to benefits under any Company Employee Benefit Plan that
could give rise to any material liability.





14




--------------------------------------------------------------------------------

(c)

All the Company Employee Benefit Plans that are intended to be qualified under
Section 401(a) of the Code have received determination letters from the Internal
Revenue Service to the effect that such Company Employee Benefit Plans are
qualified and the plans and the trusts related thereto are exempt from federal
income taxes under Sections 401(a) and 501(a), respectively, of the Code, or the
remedial amendment period for requesting such determination has not yet expired,
no such determination letter has been revoked and, to the Company's Knowledge,
revocation has not been threatened, and no such Company Employee Benefit Plan
has been amended since the date of its most recent determination letter or
application therefor in any respect, and no act or omission has occurred, that
would adversely affect its qualification.




(d)

Neither the Company nor any ERISA Affiliate has ever maintained a Company
Employee Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.




(e)

At no time has the Company or any ERISA Affiliate been obligated to contribute
to any "multi-employer plan" (as defined in Section 4001(a)(3) of ERISA).




(f)

There are no unfunded obligations under any Company Employee Benefit Plan
providing benefits after termination of employment to any employee of the
Company (or to any beneficiary of any such employee), including but not limited
to retiree health coverage and deferred compensation, but excluding continuation
of health coverage required to be continued under Section 4980B of the Code and
insurance conversion privileges under federal or state law.




(g)

No act or omission has occurred and no condition exists with respect to any
Company Employee Benefit Plan maintained by the Company or any ERISA Affiliate
that would subject the Company or any ERISA Affiliate to any material fine,
penalty, tax or liability of any kind imposed under ERISA or the Code.




(h)

No Company Employee Benefit Plan is funded by, associated with, or related to a
"voluntary employee's beneficiary association" within the meaning of Section
501(c)(9) of the Code.




(i)

No Company Employee Benefit Plan, plan documentation or agreement, summary plan
description or other written communication distributed generally to employees by
its terms prohibits the Company from amending or terminating any such Company
Employee Benefit Plan.




(j)

Schedule 3.18(j) of the Company Disclosure Schedule discloses each: (i)
agreement with any director, executive officer or other key employee of the
Company (A) the benefits of which are contingent, or the terms of which are
altered, upon the occurrence of a transaction involving the Company of the
nature of any of the transactions contemplated by this Agreement, (B) providing
any term of employment or compensation guarantee, or (C) providing severance
benefits or other benefits after the termination of employment of such executive
officer or key employee; (ii) agreement, plan or arrangement under which any
person may receive payments from the Company that may be subject to the tax
imposed by Section 4999 of the Code or included in the determination of such
person's "parachute payment" under Section 280G of the Code; and (iii) agreement
or plan binding the Company, including, without limitation, any option plan,
equity appreciation right plan, restricted equity plan, equity purchase plan,
severance benefit plan, or any Company Employee Benefit Plan, any of the
benefits of which will be increased, or the vesting of the benefits of which
will be accelerated, by the occurrence of any of the transactions contemplated
by this Agreement or the value of any of the benefits of which will be
calculated on the basis of any of the transactions contemplated by this
Agreement.




Section 3.19

Permits.




Schedule 3.19 of the Company Disclosure Schedule sets forth a list of all
material Permits issued to or held by the Company. Such listed Permits are the
only Permits that are required for the Company to conduct its business as
presently conducted, except for those the absence of which would not have a
Material Adverse Effect on the Company. Each such Permit is in full force and
effect and to the Company's Knowledge, no suspension or cancellation of such
Permit is threatened and there is no basis for believing that such Permit will
not be renewable upon expiration. Except as set forth on Schedule 3.19 of the
Company Disclosure Schedule, each such Permit will continue in full force and
effect following the Closing.




Section 3.20

Banking Relationships and Investments.




Schedule 3.20 of the Company Disclosure Schedule sets forth an accurate, correct
and complete list of all banks and financial institutions in which the Company
has an account, deposit, safe-deposit box or borrowing relationship, factoring
arrangement or other loan facility or relationship, including the names of all
persons authorized to draw on those accounts or deposits, or to borrow under
loan facilities, or to obtain access to such boxes. Schedule 3.20 of the Company
Disclosure Schedule sets forth an accurate, correct and complete list of all
certificates of deposit, debt or equity securities and other investments owned,
beneficially or of record, by the Company (the "Investments"). The Company has
good and marketable title to the Investments.





15




--------------------------------------------------------------------------------

Section 3.21

Environmental Matters.




(a) To the Company's Knowledge, no substances that are defined by any
Governmental Body of the United States of America concerning the environment as
toxic materials, hazardous wastes or hazardous substances (including without
limitation any asbestos, oils, petroleum-derived compound or pesticides)
(collectively, "Hazardous Materials") are or have been located in, on or about
any of the Company's Leased Real Property in contravention of applicable Legal
Requirements.




(b) To the Company's Knowledge: (i) the Company's Leased Real Property has not
been used for the storage, manufacture or disposal of Hazardous Materials; (ii)
the Company has not used, or provided permission to others to use, its Leased
Real Property for the storage, manufacture or disposal of Hazardous Materials;
(iii) there are and have been no storage tanks located on any of the Company's
Leased Real Property; and (iv) no Hazardous Materials have been transported off
site from the Company's leased real property, in contravention of applicable
Legal Requirements.




Section 3.22

Related Party Transactions.




The Company is not a party to any agreement with or any other commitment to (a)
any officer or director of the Company; (b) any individual related by blood or
marriage to any such officer or director; (c) any Entity in which the Company or
any such officer, director or related person has an equity or participating
interest; or (d) any other Affiliate of the Company.




Section 3.23

Certain Transactions.




During the past five years the Company has not been the subject of:




(a)

a petition under the federal bankruptcy laws or any other insolvency or
moratorium law or a petition seeking to appoint a receiver, fiscal agent or
similar officer for the business or property of the Company, or any partnership
in which the Company was a general partner at or within two years before the
time of such filing;




(b)

any order, judgment or decree, not subsequently reversed, suspended or vacated,
of any court of competent jurisdiction, permanently or temporarily enjoining the
Company from, or otherwise limiting, the following activities:




(i)

acting as a futures commission merchant, introducing broker, commodity trading
advisor, commodity pool operator, floor broker, leverage transaction merchant,
any other person regulated by the United States Commodity Futures Trading
Commission or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated person
of any investment company, bank, savings and loan association or insurance
company, or engaging in or continuing any conduct or practice in connection with
such activity;




(ii)

engaging in any type of business practice; or




(iii)

engaging in any activity in connection with the purchase or sale of any security
or commodity or in connection with any violation of federal, state or other
securities laws or commodities laws;




(c)

any order, judgment or decree, not subsequently reversed, suspended or vacated,
of any federal, state or local authority barring, suspending or otherwise
limiting for more than 60 days the right of the Company to engage in any
activity described in the preceding Section 3.23(b), or to be associated with
persons engaged in any such activity;




(d)

a finding by a court of competent jurisdiction in a civil action or by the
Commission to have violated any securities law, regulation or decree and the
judgment in such civil action or finding by the Commission has not been
subsequently reversed, suspended or vacated; or




(e)

a finding by a court of competent jurisdiction in a civil action or by the
United States Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.




Section 3.24

Disclosure.




The Company has not made any representation, warranty or statement in this
Agreement, or in any of the Company Disclosure Schedules, that contains any
untrue statement of a material fact or, omits to state any material fact of
which the Company has Knowledge that is necessary in order to make the
statements made herein and therein, in the light of the circumstances under
which they were made, not misleading.





16




--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PUBCO AND MERGER SUB




Except as set forth in the PubCo Disclosure Schedule attached hereto (the "PubCo
Disclosure Schedule"), PubCo and Merger Sub, jointly and severally, hereby
represent and warrant to the Company as follows:




Section 4.1

Organization, Qualification and Corporate Power.




PubCo is a corporation duly organized, validly existing and in good standing
under the laws of the State of Washington. Merger Sub is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. Each of PubCo and Merger Sub has all necessary power and authority:
(i) to conduct its business in the manner in which its business is currently
being conducted and proposed to be conducted after the Merger; (ii) to own and
use its assets in the manner in which its assets are currently owned and used
and as proposed after the Merger; and (iii) to perform its obligations under all
contracts to which it is a party. PubCo, together with its predecessors, has not
conducted any business under or otherwise used, for any purpose or in any
jurisdiction, any fictitious name, assumed name, trade name or other name, other
than the name "Left Behind Games Inc." or "Inspired Media Entertainment."
Neither PubCo nor Merger Sub is or has been required to be qualified,
authorized, registered or licensed to do business as a foreign corporation in
any jurisdiction other than any jurisdictions identified in the Current SEC
Reports (hereinafter defined). Except for Merger Sub and Left Behind Games Inc.,
a Delaware corporation, PubCo has no subsidiaries, does not own any controlling
interest in any Entity and has never owned, beneficially or otherwise, any
shares or other securities of, or any direct or indirect equity or other
financial interest in, any Entity. Neither PubCo nor Merger Sub has agreed and
is not obligated to make any future investment in or capital contribution to any
Entity.




Section 4.2

Articles of Incorporation and Bylaws.




PubCo has delivered to the Company accurate and complete (through the date
hereof) copies of the articles of incorporation and bylaws, including all
amendments thereto, of PubCo and (ii) the articles of incorporation and bylaws,
including all amendments thereto, of Merger Sub, and (iii) the minutes and other
records of the meetings and other proceedings (including any actions taken by
written consent or otherwise without a meeting) of the Board and shareholders of
PubCo and any committees established by the Board of PubCo (collectively, the
"PubCo Documents"). There have been no formal meetings held of, or material
corporate actions taken by, the shareholders or the Board of Directors of PubCo
or any Board committee that are not fully reflected in the PubCo Documents.
There has not been any violation of any of the PubCo Documents, and at no time
has PubCo taken any action that is inconsistent in any material respect with the
PubCo Documents. The books of account, stock records, minute books and other
records of PubCo and Merger Sub are accurate, up-to-date and complete in all
material respects, and have been maintained in accordance with Legal
Requirements and prudent business practices.




Section 4.3

Capitalization.




(a)

As of the date hereof, the authorized capital stock of PubCo consists of: (i)
3,000,000,000 shares of PubCo Common Stock, of which 1,867,695,843 shares are
issued outstanding; (ii) 3,586,245 shares of Series A Preferred Stock, all of
which are issued and outstanding; (iii) 16,413,755 shares of Series B Preferred
Stock, of which 11,080,929 shares are issued and outstanding; (iv) 10,000 shares
of Series C Preferred Stock, all of which are issued and outstanding; and (v)
1,000 shares of Series D Preferred Stock, nine of which are issued and
outstanding. The authorized capital stock of Merger Sub consists of 100 shares
of Merger Sub Common Stock, of which 100 shares are issued and outstanding, all
of which are owned by PubCo. All of the outstanding shares of PubCo capital
stock and Merger Sub capital stock have been duly authorized and validly issued
and are fully paid and nonassessable. All of the outstanding shares of PubCo
capital stock and Merger Sub capital stock have been issued in compliance with
the PubCo Documents and all applicable federal and state securities laws and
other applicable Legal Requirements and all requirements set forth in the
applicable PubCo Documents, and are owned, beneficially and of record, by those
shareholders set forth on the most recent shareholders list held by PubCo's
transfer agent.




(b)

Except as set forth on Schedule 4.3 of the Pubco Disclosure Schedule, there are
no (i) outstanding subscriptions, options, calls, warrants, rights or agreements
(whether or not currently exercisable) to acquire any shares of capital stock or
other securities of PubCo; (ii) outstanding securities, notes, instruments or
obligations that are or may become convertible into or exchangeable for any
shares of capital stock or other securities of PubCo; (iii) outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the capital stock of PubCo; (iv) contracts under which PubCo is or may become
obligated to sell, transfer, exchange or issue any shares of capital stock or
any other securities; (v) agreements, voting trusts, proxies or understandings
with respect to the voting, or registration under the Securities Act, of any
shares of capital stock of PubCo; or (vi) conditions or circumstances that may
give rise to or provide a basis for the assertion of a claim by any Person to
the effect that such Person is entitled to acquire or receive any shares of
capital stock or other securities of PubCo.





17




--------------------------------------------------------------------------------

Section 4.4

Authorization of Transaction.




Each of PubCo and Merger Sub has all necessary corporate power and authority to
enter into and to perform its obligations under the Transaction Documents, and
the execution, delivery and performance by PubCo and Merger Sub of the
Transaction Documents have been duly authorized by all necessary action on the
part of PubCo and Merger Sub and their respective board of directors and, in the
case of Merger Sub, the sole shareholder, PubCo. For each of PubCo and Merger
Sub, the Transaction Documents to which each is a party constitutes the legal,
valid and binding obligation of it, enforceable against it in accordance with
its terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.




Section 4.5

Noncontravention.




Neither the execution, delivery or performance of the Transaction Documents, nor
the consummation of any of the transactions contemplated thereby, will directly
or indirectly (with or without notice or lapse of time): (i) result in a
violation of any of the provisions of the PubCo Documents; (ii) to PubCo's or
Merger Sub's Knowledge, result in a violation of, or give any Governmental Body
or other Person the right to challenge any of the transactions contemplated by
the Transaction Documents or to exercise any remedy or obtain any relief under
any, Legal Requirement or any Order to which PubCo or Merger Sub, or any of the
assets owned, used or controlled by PubCo or Merger Sub, is subject; or (iii)
result in a violation or breach of, or result in a default under, with or
without notice or lapse of time, any provision of any PubCo Material Contract
(hereinafter defined).




Section 4.6

SEC Reports; PubCo Financial Statements.




(a)

PubCo has filed all reports required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since inception, and such reports, including without limitation, PubCo's Form
10-K for the fiscal year ended March 31, 2009, as amended (the "Form 10-K"),
which was filed with the Commission on July 15, 2009, and all reports filed by
PubCo thereafter (the Form 10-K and all reports filed with the Commission are
collectively referred to herein as the "Current SEC Reports") (i) at the time
filed, complied in all material respects with the applicable requirements of the
Securities Laws and other applicable Legal Requirements and (ii) did not, at the
time they were filed (or, if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such amended or subsequent filing or, in
the case of registration statements, at the effective date thereof) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.




(b)

PubCo's principal executive officer and principal financial officer have made
the certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act
and the rules and regulations of the Exchange Act thereunder with respect to the
reports filed by PubCo under the Exchange Act (the "Exchange Act Reports") to
the extent such rules or regulations applied at the time of the filing. For
purposes of the preceding sentence, "principal executive officer" and "principal
financial officer" shall have the meanings given to such terms in the
Sarbanes–Oxley Act. Such certifications contain no qualifications or exceptions
to the matters certified therein and have not been modified or withdrawn; and
neither PubCo nor any of its officers has received notice from any Governmental
Body questioning or challenging the accuracy, completeness, content, form or
manner of filing or submission of such certifications. PubCo is not a "Business
Combination Shell Company" as such term is defined under Rule 405 of the
Securities Act.




(c)

The financial statements of PubCo included in the reports required to be filed
by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof (the "PubCo Financial Statements"), comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. The PubCo Financial Statements have been prepared in accordance with
GAAP, except as may be otherwise specified in the PubCo Financial Statements or
the notes thereto, and fairly present in all material respects the assets,
liabilities, financial position and results of operations of PubCo as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.




(d)

To PubCo's Knowledge, each of PubCo's independent public accountants, which have
expressed their opinion with respect to the financial statements of PubCo
included in PubCo's Exchange Act Reports (including the related notes), is and
have been throughout the periods covered by such PubCo Financial Statements,
registered public accounting firms with respect to PubCo within the meaning of
the Securities Laws and is registered with the Public Company Accounting
Oversight Board. With respect to PubCo, to the best of PubCo's Knowledge,
PubCo's current independent public accountants are not and have not been in
violation of auditor independence requirements of the Sarbanes-Oxley Act and the
rules and regulations promulgated in connection therewith. None of the non-audit
services performed by PubCo's independent public accountants for PubCo were
prohibited services under the Sarbanes-Oxley Act.





18




--------------------------------------------------------------------------------

(e)

PubCo maintains disclosure controls and procedures required by the Exchange Act
or the rules promulgated thereunder; such controls are sufficient to ensure that
all material information concerning PubCo is made known on a timely basis to the
individuals responsible for the preparation of PubCo's filings with the
Securities and Exchange Commission (the "SEC") and other disclosure documents.
Schedule 4.6 of the PubCo Disclosure Schedules lists, and PubCo has delivered to
the Company copies of, all written descriptions of, and all policies, manuals
and other documents promulgating, such disclosure controls and procedures. To
PubCo’s Knowledge, PubCo is in compliance with the rules of the OTC Bulletin
Board. To PubCo's Knowledge, each director and executive officer of PubCo has
filed with the SEC on a timely basis all statements required by Section 16(a) of
the Exchange Act and the rules and regulations thereunder. As used in this
Section 4.6, the term "file" shall be broadly construed to include any manner in
which a document or information is furnished, supplied or otherwise made
available to the SEC.




Section 4.7

Absence of Certain Changes.




(a)

Since December 31, 2009 (the "PubCo Balance Sheet Date"), PubCo has conducted
its business as ordinarily conducted consistent with past practice and there has
not occurred any change, event or condition (whether or not covered by
insurance) that has resulted in, or would reasonably be expected to result in
any Material Adverse Effect on PubCo or Merger Sub.




(b)

Since the PubCo Balance Sheet Date, except as contemplated by the Merger, PubCo
has not issued, sold, encumbered or pledged any shares of PubCo Common Stock or
other securities (including securities convertible into or exchangeable for, or
options or rights to acquire, shares of PubCo Common Stock or other securities)
of PubCo.




(c)

Since the PubCo Balance Sheet Date, except as contemplated by this Agreement,
PubCo has not entered into or amended any (i) employment agreements or any other
type of employment arrangements, (ii) severance or change of control agreements
or arrangements, or (iii) deferred compensation agreements or arrangements.




Section 4.8

Undisclosed Liabilities.




Neither PubCo nor Merger Sub has any Liabilities (whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for (a) Liabilities accrued, reflected, reserved against in the
PubCo balance sheet as of December 31, 2009 (the “PubCo Reference Balance
Sheet”) included in PubCo’s Form 10-Q for the quarter then ended, (b)
Liabilities which have arisen since the PubCo Balance Sheet Date, in the
ordinary course of business, (c) contractual or statutory Liabilities incurred
in the ordinary course of business, the aggregate when combined with those shown
in the PubCo Reference Balance Sheet shall not exceed $50,000, and (d)
Liabilities which would not have a Material Adverse Effect on PubCo or Merger
Sub.




Section 4.9

Tax Matters.




(a)

Except as disclosed on Schedule 4.9 of the PubCo Disclosure Schedule, all Tax
Returns required to be filed by or on behalf of PubCo with any Governmental Body
before the Closing Date (the "PubCo Returns"): (i) have been or will be filed on
or before the applicable due date (including any extensions of such due date);
(ii) have been, or will be when filed, accurately and completely prepared in all
material respects in compliance with all applicable Legal Requirements; and
(iii) have been provided or made available to the Company. All Taxes owed by
PubCo have been paid when due, whether or not such amounts are shown on any
PubCo Returns. The PubCo Financial Statements fully accrue all actual and
contingent Liabilities for unpaid Taxes with respect to all periods through the
date thereof and PubCo has made adequate provision for unpaid Taxes after that
date in its books and records. No PubCo Return is currently under examination or
audit by any Governmental Body. No claim or Legal Proceeding is pending or has
been threatened against or with respect to PubCo in respect of any Tax. There
are no unsatisfied Liabilities for Taxes, including Liabilities for interest,
additions to tax and penalties thereon and related expenses, with respect to
which any notice of deficiency or similar document has been received by PubCo
(other than Liabilities for Taxes asserted under any such notice of deficiency
or similar document which are being contested in good faith by PubCo and with
respect to which adequate reserves for payment have been established). There are
no Liens for Taxes upon any of the assets of PubCo except Liens for current
Taxes not yet due and payable.




(b)

Merger Sub is a newly-formed corporation and does not (nor has it ever had) more
than nominal assets.




Section 4.10

Assets; Equipment and Real Property.




Other than what is disclosed in the Current SEC Reports, PubCo currently does
not own or lease any real property or equipment. Merger Sub is a newly-formed
corporation and (i) does not (nor has it ever had) more than nominal assets (ii)
has never owned or leased any real property, and (iii) except for this Agreement
and the Transaction Documents to which it is a party, is not a party to any
material agreements.





19




--------------------------------------------------------------------------------

Section 4.11

Intellectual Property.




PubCo does not currently own or have rights to any Intellectual Property other
than that which is disclosed in the Current SEC Reports. Merger Sub is a
newly-formed corporation and does not currently have, nor has it ever had, any
rights to any Intellectual Property.




Section 4.12

Contracts.




Schedule 4.12 of the PubCo Disclosure Schedule identifies each material PubCo
Contract ("PubCo Material Contract"), including but not limited to all
employment contracts and independent contractor agreements, and provides an
accurate description of the terms of each PubCo Material Contract that is not in
written form. PubCo has delivered to the Company accurate and complete copies of
all written PubCo Material Contracts. Each PubCo Material Contract is valid,
binding and enforceable by PubCo or Merger Sub, as the case may be, in
accordance with its terms subject to: (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
Neither PubCo nor Merger Sub has violated or breached, or committed any default
under, any PubCo Material Contract, and, to PubCo's Knowledge, no other Person
has violated or breached, or committed any default under, any PubCo Material
Contract. Schedule 4.12 of the PubCo Disclosure Schedule provides an accurate
and complete list of all Consents required under any PubCo Material Contract to
consummate the transactions contemplated by the Transaction Documents.




Section 4.13

Finder's Fees.




No broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the Merger or any of the other
transactions contemplated by the Transaction Documents based upon any
arrangements or agreements made by or on behalf of PubCo or Merger Sub.




Section 4.14

Litigation.




(a)

Other than as disclosed on Schedule 4.14 of the PubCo Disclosure Schedule, there
is no pending Legal Proceeding, and to PubCo's Knowledge, no Person has
threatened to commence any Legal Proceeding, that (i) involves or affects PubCo
or Merger Sub or any of the assets owned or used by either of them, or (ii) that
challenges the Merger or any of the other transactions contemplated by the
Transaction Documents. No Legal Proceeding has ever been commenced that involves
or affects PubCo or Merger Sub or the assets owned by either of them. There is
no Order in which PubCo or Merger Sub is named or to which any of their assets
is subject.




(b)

Other than as disclosed on Schedule 4.14 of the PubCo Disclosure Schedule,
neither PubCo nor Merger Sub is party to any agreement or other document or
instrument settling any Legal Proceeding.




Section 4.15

Legal Compliance.




Each of PubCo and Merger Sub is, and has at all times been, in compliance with
all applicable Legal Requirements, except to the extent that failure to comply
would not be likely to have a Material Adverse Effect on PubCo or Merger Sub.
Neither PubCo nor Merger Sub has ever received any notice or other communication
from any Person regarding any actual or possible violation of, or failure to
comply with, any Legal Requirement. PubCo and Merger Sub have obtained all
material Permits, certificates and licenses required by any Legal Requirement
for the conduct of their respective businesses and the ownership of their
respective assets. To PubCo’s Knowledge, neither PubCo nor Merger Sub is in
violation of any such Permit, certificate or license, and no Legal Proceedings
are pending or threatened to revoke or limit any such Permit, certificate or
license.




Section 4.16

Merger Shares.




The Merger Shares have been duly authorized and, when issued in connection with
the Merger pursuant to the terms hereof, will be validly issued, fully paid and
non-assessable, and not subject to any Liens, restrictions of any kind,
preemptive rights or any other rights or interests of third parties or any other
encumbrances, except for applicable securities law restrictions on transfer,
including those imposed by Regulation D under the Securities Act ("Regulation
D") or Section 4(2) of the Securities Act and Rule 144 promulgated under the
Securities Act and under applicable "blue sky" state securities laws. Assuming
that (i) each Company Shareholder is an "accredited investor," as such term is
defined in Regulation D, or (ii) by reason of such Company Shareholder’s
business or financial experience, or that of such Company Shareholder’s
Purchaser Representative (as hereinafter defined), is capable of evaluating the
merits and risks of an investment in the Merger Shares, and subject to the
completion of applicable state notice filings and the filing of a Form D with
the Commission following the Effective Time, the offer and sale of the Merger
Shares under this Agreement will be exempt from the registration requirements of
the Securities Act and in compliance with all federal and state securities laws.





20




--------------------------------------------------------------------------------

Section 4.17

Business of Merger Sub.




Merger Sub is not and has never been a party to any material agreements and has
not conducted any activities other than in connection with the organization of
Merger Sub, the issuance of Merger Sub Common Stock, the negotiation and
execution of this Agreement and the consummation of the transactions
contemplated hereby. Merger Sub has not incurred or assumed any expenses or
liabilities prior to the Closing.




Section 4.18

Employees.




(a)

To PubCo's Knowledge, no employee of PubCo has any present intention to
terminate his or her employment with PubCo within six months after the date
hereof. PubCo is not a party to or bound by any collective bargaining agreement,
nor has it experienced any material strikes, grievances, claims of unfair labor
practices or other collective bargaining disputes. To PubCo's Knowledge, no
organizational effort has been made or threatened, either currently or within
the past two years, by or on behalf of any labor union with respect to employees
of PubCo. PubCo is in compliance in all material respects with all currently
applicable laws and regulations respecting wages, hours, occupational safety, or
health, fair employment practices, and discrimination in employment terms and
conditions, and is not engaged in any unfair labor practice except, in each
case, where such practice or failure to comply would not reasonably be expected
to have a Material Adverse Effect. There are no pending claims against PubCo
under any workers' compensation plan or policy or for long term disability.




(b)

Schedule 4.18 of the PubCo Disclosure Schedule contains a list of employees
whose employment has been terminated by PubCo in the 90 day period prior to date
of this Agreement; including the name, address, date and reason for such
termination.




Section 4.19

Employee Benefits.




(a)

Schedule 4.19(a) of the PubCo Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans maintained, or contributed to, by
PubCo, or any ERISA Affiliate ("PubCo Employee Benefit Plans"). Complete and
accurate copies of (i) all such Pubco Employee Benefit Plans which have been
reduced to writing, (ii) written summaries of all such unwritten Pubco Employee
Benefit Plans, (iii) all related trust agreements, insurance contracts and
summary plan descriptions and (iv) all annual reports filed on IRS Form 5500,
5500C or 5500R for the last three plan years (or such shorter period with
respect to which PubCo or any ERISA Affiliate has an obligation file Form 5500)
for each Pubco Employee Benefit Plan, have been delivered or made available to
the Company. Each Pubco Employee Benefit Plan has been administered in all
material respects in accordance with its terms and each of PubCo and the ERISA
Affiliates has met its obligations in all material respects with respect to such
Pubco Employee Benefit Plan and has made all required contributions thereto
within the time frames as prescribed by ERISA and the Code. PubCo and all Pubco
Employee Benefit Plans are in material compliance with the currently applicable
provisions of ERISA and the Code and the regulations thereunder.




(b)

To PubCo's Knowledge, there are no investigations by any Governmental Body,
termination proceedings or other claims (except claims for benefits payable in
the normal operation of the Pubco Employee Benefit Plans and proceedings with
respect to qualified domestic relations orders), suits or proceedings against or
involving any Pubco Employee Benefit Plan or asserting any rights or claims to
benefits under any Pubco Employee Benefit Plan that could give rise to any
material liability.




(c)

All the Pubco Employee Benefit Plans that are intended to be qualified under
Section 401(a) of the Code have received determination letters from the Internal
Revenue Service to the effect that such Pubco Employee Benefit Plans are
qualified and the plans and the trusts related thereto are exempt from federal
income taxes under Sections 401(a) and 501(a), respectively, of the Code, or the
remedial amendment period for requesting such determination has not yet expired,
no such determination letter has been revoked and, to PubCo's Knowledge,
revocation has not been threatened, and no such Pubco Employee Benefit Plan has
been amended since the date of its most recent determination letter or
application therefor in any respect, and no act or omission has occurred, that
would adversely affect its qualification.




(d)

Neither PubCo nor any ERISA Affiliate has ever maintained an Employee Benefit
Plan subject to Section 412 of the Code or Title IV of ERISA.




(e)

At no time has PubCo or any ERISA Affiliate been obligated to contribute to any
"multi-employer plan" (as defined in Section 4001(a)(3) of ERISA).




(f)

There are no unfunded obligations under any Pubco Employee Benefit Plan
providing benefits after termination of employment to any employee of PubCo (or
to any beneficiary of any such employee), including but not limited to retiree
health coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code and insurance
conversion privileges under federal or state law.





21




--------------------------------------------------------------------------------

(g)

No act or omission has occurred and no condition exists with respect to any
Pubco Employee Benefit Plan maintained by PubCo or any ERISA Affiliate that
would subject the Pubco or any ERISA Affiliate to any material fine, penalty,
tax or liability of any kind imposed under ERISA or the Code.




(h)

No Pubco Employee Benefit Plan is funded by, associated with, or related to a
"voluntary employee's beneficiary association" within the meaning of Section
501(c)(9) of the Code.




(i)

No Pubco Employee Benefit Plan, plan documentation or agreement, summary plan
description or other written communication distributed generally to employees by
its terms prohibits the Company from amending or terminating any such Pubco
Employee Benefit Plan.




(j)

Schedule 4.19(j) of the PubCo Disclosure Schedule discloses each: (i) agreement
with any director, executive officer or other key employee of Pubco (A) the
benefits of which are contingent, or the terms of which are altered, upon the
occurrence of a transaction involving Pubco of the nature of any of the
transactions contemplated by this Agreement, (B) providing any term of
employment or compensation guarantee, or (C) providing severance benefits or
other benefits after the termination of employment of such executive officer or
key employee; (ii) agreement, plan or arrangement under which any person may
receive payments from Pubco that may be subject to the tax imposed by Section
4999 of the Code or included in the determination of such person's "parachute
payment" under Section 280G of the Code; and (iii) agreement or plan binding
Pubco, including, without limitation, any option plan, equity appreciation right
plan, restricted equity plan, equity purchase plan, severance benefit plan, or
any Pubco Employee Benefit Plan, any of the benefits of which will be increased,
or the vesting of the benefits of which will be accelerated, by the occurrence
of any of the transactions contemplated by this Agreement or the value of any of
the benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement.




Section 4.20

Loans to Executive Officers and Directors.




PubCo has not extended or maintained credit, arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to any
director or executive officer of PubCo in violation of Section 402 of the
Sarbanes-Oxley Act.




Section 4.21

Permits.




Schedule 4.21 of the PubCo Disclosure Schedule sets forth a list of all material
Permits issued to or held by PubCo. Such listed Permits are the only Permits
that are required for Pubco to conduct its business as presently conducted,
except for those the absence of which would not have a Material Adverse Effect
on PubCo. Each such Permit is in full force and effect and to PubCo's Knowledge,
no suspension or cancellation of such Permit is threatened and there is no basis
for believing that such Permit will not be renewable upon expiration. Except as
set forth on Schedule 4.21 of the PubCo Disclosure Schedule, each such Permit
will continue in full force and effect following the Closing.




Section 4.22

Books and Records.




The minute books and other similar records of PubCo and Merger Sub contain true
and complete records of all material actions taken at any meetings of the Board
of Directors or any committee thereof and of all written consents executed in
lieu of the holding of any such meetings.




Section 4.23

Insurance.




(a)

Schedule 4.23(a) of the PubCo Disclosure Schedule lists each insurance policy
(including fire, theft, casualty, general liability, director and officer,
workers compensation, business interruption, environmental, product liability
and automobile insurance policies and bond and surety arrangements) to which
PubCo is a party, a named insured, or otherwise the beneficiary of coverage at
any time within the past year. Schedule 4.23(a) of the Pubco Disclosure Schedule
lists each person or entity required to be listed as an additional insured under
each such policy. To PubCo’s Knowledge, each such policy is in full force and
effect and by its terms and with the payment of the requisite premiums thereon
will continue to be in full force and effect following the Closing.




(b)

PubCo is not in breach or default, and does not anticipate being in breach or
default after Closing (including with respect to the payment of premiums or the
giving of notices) under any such policy, and no event has occurred which, with
notice or the lapse of time, would constitute such a breach or default or permit
termination or modification under such policy; except for any breach, default,
event, termination or modification that would not have a Material Adverse Effect
on PubCo; and PubCo has not received any written notice or to PubCo's Knowledge,
oral notice, from the insurer disclaiming coverage or reserving rights with
respect to a particular claim or such policy in general. PubCo has not incurred
any material loss, damage, expense or liability covered by any such insurance
policy for which it has not properly asserted a claim under such policy.





22




--------------------------------------------------------------------------------

Section 4.24

Environmental Matters.




(a)

To PubCo's Knowledge, no Hazardous Materials are or have been located in, on or
about any property owned or leased by PubCo at any time ("PubCo Real Property")
in contravention of applicable Legal Requirements.




(b)

To PubCo's Knowledge: (i) the PubCo Real Property has not been used for the
storage, manufacture or disposal of Hazardous Materials; (ii) PubCo has not
used, or provided permission to others to use, PubCo Real Property for the
storage, manufacture or disposal of Hazardous Materials; (iii) there are and
have been no storage tanks located on any of the PubCo Real Property; and (iv)
no Hazardous Materials have been transported off site from the PubCo Real
Property, in contravention of applicable Legal Requirements.




Section 4.25

Related Party Transactions.




Except as set forth on Schedule 4.25 of the PubCo Disclosure Schedule, neither
PubCo nor Merger Sub is a party to any agreement with or has any other
commitment to (a) any officer or director of PubCo or Merger Sub; (b) any
individual related by blood or marriage to any such officer or director; (c) any
Entity in which PubCo or Merger Sub or any such officer, director or related
person has an equity or participating interest; or (d) any other Affiliate of
PubCo.




Section 4.26

Certain Transactions.




During the past five years PubCo has not been the subject of:




(a)

a petition under the federal bankruptcy laws or any other insolvency or
moratorium law or a petition seeking to appoint a receiver, fiscal agent or
similar officer for the business or property of PubCo, or any partnership in
which PubCo was a general partner at or within two years before the time of such
filing;




(b)

any order, judgment or decree, not subsequently reversed, suspended or vacated,
of any court of competent jurisdiction, permanently or temporarily enjoining
PubCo from, or otherwise limiting, the following activities:




(i)

acting as a futures commission merchant, introducing broker, commodity trading
advisor, commodity pool operator, floor broker, leverage transaction merchant,
any other person regulated by the United States Commodity Futures Trading
Commission or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated person
of any investment company, bank, savings and loan association or insurance
company, or engaging in or continuing any conduct or practice in connection with
such activity;




(ii)

engaging in any type of business practice; or




(iii)

engaging in any activity in connection with the purchase or sale of any security
or commodity or in connection with any violation of federal, state or other
securities laws or commodities laws;




(c)

any order, judgment or decree, not subsequently reversed, suspended or vacated,
of any federal, state or local authority barring, suspending or otherwise
limiting for more than 60 days the right of PubCo to engage in any activity
described in the preceding Section 4.26(b), or to be associated with persons
engaged in any such activity;




(d)

a finding by a court of competent jurisdiction in a civil action or by the
Commission to have violated any securities law, regulation or decree and the
judgment in such civil action or finding by the Commission has not been
subsequently reversed, suspended or vacated; or




(e)

a finding by a court of competent jurisdiction in a civil action or by the
United States Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.




Section 4.27

Availability of Funds.




PubCo (i) has sufficient available cash on hand, or (ii) will use its best
efforts to have sufficient available cash on hand at the time of any obligation
to make a loan to the Company pursuant to the Note Purchase Agreement (as
hereinafter defined) pursuant to valid and binding obligations with third
parties to provide financing to PubCo, in order to enable it to consummate the
transactions and pay the Merger Cash and other amounts contemplated hereby and
to make the loans to the Company contemplated by the Note Purchase Agreement.





23




--------------------------------------------------------------------------------

Section 4.28

Disclosure.




PubCo has not made any representation, warranty or statement in this Agreement,
or in any of the PubCo Disclosure Schedules, that contains any untrue statement
of a material fact or, omits to state any material fact of which PubCo has
Knowledge that is necessary in order to make the statements made herein and
therein, in the light of the circumstances under which they were made, not
misleading.




ARTICLE V

CONDITIONS TO CONSUMMATION OF MERGER




Section 5.1

Conditions to Each Party's Obligations.




The respective obligations of each Party to consummate the Merger and the other
transactions contemplated hereby are subject to the satisfaction of the
following conditions unless any such condition is waived, in writing, by each of
the Parties:




(a)

PubCo, Merger Sub and the Company shall be satisfied that the issuance of the
Merger Shares in the transaction shall be exempt from registration with the
Commission pursuant to Regulation D of the Securities Act and Section 4(2) of
the Securities Act;




(b)

no temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal or regulatory
restraint or prohibition preventing the consummation of the Merger shall have
been issued, nor shall any proceeding brought by any Governmental Body, seeking
any of the foregoing be pending; nor shall there be any action taken, or any
statute, rule, regulation or Order enacted, entered, enforced or deemed
applicable to the Merger which makes the consummation of the Merger illegal; and




(c)

immediately prior to the Effective Time shall be no shares of Company Common
Stock eligible as Dissenting Shares.




Section 5.2

Conditions to Obligations of PubCo and Merger Sub.




The obligation of each of PubCo and Merger Sub to consummate the Merger is
subject to the satisfaction of the following additional conditions, unless any
such condition is waived, in writing, by PubCo:




(a)

this Agreement and the Merger shall have been approved and adopted by (i) the
Board of Directors of the Company and (ii) the Company shareholders in
accordance with the Company Charter and Bylaws and applicable state law;




(b)

the Company shall have obtained all of the waivers, Permits, Consents,
assignments, approvals or other authorizations, and effected all of the
registrations, filings and notices, referred to in the Company Disclosure
Schedule, except for any which if not obtained or effected would not have a
Material Adverse Effect on the Company or on the ability of the Company to
consummate the transactions contemplated by this Agreement;




(c)

the representations and warranties of the Company set forth in Article III
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, as of the date
hereof and as of the Closing Date, except for representations and warranties
made as of a specified date, which shall be true and correct as of such date;




(d)

the Company shall have performed or complied with, in all material respects, its
agreements and covenants required to be performed or complied with under this
Agreement as of or prior to the Effective Time;




(e)

PubCo and Merger Sub shall have received a recent Certificate of Good Standing
from the Secretary of State of California regarding the Company;




(f)

Each of Thomas M. Bean, William R. Bean and Peter Fokos shall have executed and
delivered to PubCo the Employment Agreement in the forms attached hereto as
Exhibits C-1, C-2, and C-3, respectively;




(g)

Each of Thomas M. Bean, William R. Bean, and Peter Fokos shall have entered into
a Noncompete Agreement with PubCo in the form attached hereto as Exhibit D;




(h)

PubCo and Merger Sub shall have received from the Secretary of the Company a
certificate (i) certifying the Company's articles of incorporation, as amended,
(ii) certifying the bylaws of the Company, (iii) certifying the resolutions of
the Board of Directors of the Company approving this Agreement and the Merger,
(iv) certifying the resolutions of the Company Shareholders approving this
Agreement and the Merger, and (v) attesting to the incumbency of the officers of
the Company;





24




--------------------------------------------------------------------------------

(i)

PubCo and Merger Sub shall have received from the President of the Company a
certificate certifying as to the matters set forth in Section 5.2(c) and Section
5.2(d);




(j)

the Company shall have delivered an opinion from its counsel, reasonably
acceptable to PubCo;




(k)

each Company Shareholder shall have delivered to PubCo a signed Investor
Representation Statement in substantially the form attached hereto as Exhibit G;




(l)

each Company Shareholder receiving Merger Shares shall have delivered to PubCo a
signed Lock Up Agreement up agreement attached hereto as Exhibit J;




(m)

there shall be a Purchaser Representative, reasonably satisfactory to PubCo,
representing each holder of Company Common Stock who is a U.S. Person and not an
"accredited investor" as defined in Rule 501 under the Securities Act and does
not comply with the nature of purchaser set forth in Rule 506(b)(2)(ii) under
the Securities Act, and such Purchaser Representative shall have executed and
delivered documentation reasonably satisfactory to PubCo. Each holder of Company
Common Stock who is a U.S. Person and not an "accredited investor" shall have
executed and delivered an acknowledgment that such Purchaser Representative is
acting as such for such holder in connection with the evaluation of the risks
and merits of the Merger and receipt of shares of PubCo Common Stock as part of
the Merger Consideration;




(n)

no proceeding in which the Company shall be a debtor, defendant or party seeking
an Order for its own relief or reorganization shall have been brought or be
pending by or against the Company under any United States or state bankruptcy or
insolvency law;




(o)

since the date of this Agreement there shall not have been any event, change,
effect or development that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect on the Company; and




(p)

all actions to be taken by the Company in connection with the consummation of
the transactions contemplated hereby, and all certificates, opinions,
instruments and other documents required to effect the transactions contemplated
hereby shall be reasonably satisfactory in form and substance to PubCo and
Merger Sub and their legal counsel.




Section 5.3

Conditions to Obligations of the Company.




The obligation of the Company to consummate the Merger is subject to the
satisfaction of the following additional conditions, unless any such condition
is waived, in writing, by the Company:




(a)

this Agreement and the Merger shall have been approved and adopted by (i) the
respective boards of directors of PubCo and Merger Sub and (ii) PubCo, the sole
shareholder of Merger Sub, in accordance with the laws of the state of its
incorporation;




(b)

PubCo shall have executed an delivered the Employment Agreements in the forms
attached hereto as Exhibits C-1, C-2, and C-3;




(c)

the Voting Agreement in the form attached hereto as Exhibit E shall have been
executed and delivered to the Company by PubCo and each of Thomas M. Bean,
William R. Bean, Peter Fokos, Troy Lyndon, Richard Knox, Sr., and Richard Knox,
Jr.;




(d)

the Registration Rights Agreement in the form attached hereto as Exhibit H shall
have been executed and delivered to the Company by PubCo;




(e)

PubCo and Merger Sub shall have obtained all of the waivers, Permits, Consents,
approvals or other authorizations, and effected all of the registrations,
filings and notices (including, but not limited to any filings that are required
pursuant to applicable federal and state securities laws), except for any which
if not obtained or effected would not have a Material Adverse Effect on PubCo or
Merger Sub or on the ability of the Parties to consummate the transactions
contemplated by this Agreement;




(f)

each of PubCo and Merger Sub shall have performed or complied with in all
material respects its agreements and covenants required to be performed or
complied with under this Agreement as of or prior to the Effective Time;




(g)

the representations and warranties of PubCo and Merger Sub set forth in
Article IV qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, as of the date
hereof and as of the Closing Date, except for representations and warranties
made as of a specified date, which shall be true and correct as of such date;





25




--------------------------------------------------------------------------------

(h)

the Company shall have received a recent Certificate of Good Standing from the
Secretary of State of the State of Washington regarding PubCo and a recent
Certificate of Good Standing from the Secretary of State of California regarding
Merger Sub;




(i)

the Company shall have received from the Secretary of Merger Sub a certificate
(i) certifying the articles of incorporation of Merger Sub, (ii) certifying the
bylaws of Merger Sub, (iii) certifying the resolutions of the Board of Directors
and the sole shareholder of Merger Sub approving this Agreement and the Merger,
and (iv) attesting to the incumbency of the officers of Merger Sub;




(j)

the Company shall have received from the Secretary of PubCo a certificate (i)
certifying the articles of incorporation of PubCo, (ii) certifying the bylaws of
PubCo, (iii) certifying the resolutions of the Board of Directors of PubCo
approving this Agreement and the Merger, and (iv) attesting to the incumbency of
the officers of PubCo;




(k)

the Company shall have received from the President of PubCo and the President of
Merger Sub a certificate certifying as to the matters set forth in Section
5.3(f) and Section 5.3(g);




(l)

the Company shall have received an opinion from counsel for PubCo and Merger
Sub, reasonably acceptable to the Company;




(m)

PubCo and Merger Sub shall have executed and delivered to the Company a tax
certificate in substantially the form attached hereto as Exhibit F (the "PubCo
and Merger Sub Tax Certificate");




(n)

PubCo shall have entered into and performed all of its obligations under the
Note Purchase Agreement;




(o)

the Merger shall qualify as a "plan of reorganization" within the meaning of
Section 368 of the Code;




(p)

PubCo and Merger Sub shall have taken all necessary action so that, effective as
of the Effective Time without any further action by PubCo, Merger Sub or any
other party, the authorized number of directors of each of PubCo and Merger Sub
shall be seven and the directors of PubCo and the Surviving Corporation shall be
the individuals set forth on Exhibit A attached hereto, and the officers of
PubCo and the Surviving Corporation shall include the individuals set forth on
Exhibit B hereto for such offices set forth in Exhibit B, and the individuals
formerly holding such offices shall have resigned;




(q)

no proceeding in which PubCo or Merger Sub shall be a debtor, defendant or party
seeking an Order for its own relief or reorganization shall have been brought or
be pending by or against PubCo or Merger Sub under any United States or state
bankruptcy or insolvency law;




(r)

Troy A. Lyndon shall have granted a three-year irrevocable proxy, in form and
substance reasonably acceptable to counsel to the Company, to direct the voting
with respect to 1,667 shares of PubCo Series C Preferred Stock held by Mr.
Lyndon, to each of Thomas M. Bean, William R. Bean, Peter Fokos, Richard Knox,
Sr., and Richard Knox, Jr.;




(s)

the articles of incorporation of PubCo, as amended, shall have been amended to
increase the authorized number of shares of PubCo Common Stock to 3,500,000,000
and the Certificate of the Designations, Powers, Preferences and Rights of the
Series C Preferred Stock (the “Series C Designation”) shall have been amended to
provide that all such shares shall, automatically and without any further action
by any shareholder of PubCo, be redeemed by PubCo, at par value, on the third
anniversary of the Closing, and that any further amendment to the Series C
Designation shall require the vote of seventy-five percent (75%) of the voting
power of the issued and outstanding Series C Preferred Stock (whether such
voting power exists by ownership, proxy, or otherwise), all to the reasonable
satisfaction of counsel to the Company.




(t)

since the date of this Agreement there shall not have been any event, change,
effect or development that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect on PubCo or Merger Sub;
and




(u)

all actions to be taken by PubCo and Merger Sub in connection with the
consummation of the transactions contemplated hereby, and all certificates,
instruments and other documents required to effect the transactions contemplated
hereby shall be reasonably satisfactory in form and substance to the Company.





26




--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS




Section 6.1

Preparation of Disclosure Statement.




(a)

As soon as practicable after the execution of this Agreement, the Company and
PubCo shall prepare a confidential consent solicitation and disclosure statement
(the "Disclosure Statement") for the purpose of (i) solicitation of approval of
the Company Shareholders, describing this Agreement, the Merger and the
transactions contemplated hereby and thereby, and (ii) satisfying the
information requirements of Rule 502(c) of Regulation D with respect to the
offer and sale of the Merger Shares by PubCo in the Merger. The information
supplied by the Company and PubCo for inclusion in the Disclosure Statement
shall not, on the date the Disclosure Statement is first mailed to the Company
Shareholders or at the Effective Time, contain any statement that, at such time,
is false or misleading with respect to any material fact, or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they are made, not false or misleading, or omit
to state any material fact necessary to correct any statement in any earlier
communication that has become false or misleading. Notwithstanding the
foregoing, the Company makes no representation, warranty or covenant with
respect to any information supplied by PubCo or Merger Sub that is contained in
the Disclosure Statement. The information supplied by PubCo or Merger Sub for
inclusion in the Disclosure Statement shall not, on the date the Disclosure
Statement is first mailed to the Company Shareholders or at the Effective Time,
contain any statement that, at such time, is false or misleading with respect to
any material fact, or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not false or misleading, or omit to state any material fact necessary to correct
any statement in any earlier communication that has become false or misleading.
Notwithstanding the foregoing, PubCo and Merger Sub make no representation,
warranty or covenant with respect to any information supplied by the Company
that is contained in the Disclosure Statement.




(b)

PubCo and the Company shall each use reasonable commercial efforts to cause the
Disclosure Statement to comply with applicable federal and state securities laws
requirements. Each of PubCo and the Company agrees to provide promptly to the
other such information concerning its business and financial statements and
affairs as, in the reasonable judgment of the providing party or its counsel,
may be required or appropriate for inclusion in the Disclosure Statement or in
any amendments or supplements thereto, and to cause its counsel and auditors to
cooperate with the other's counsel and auditors in the preparation of the
Disclosure Statement. The Company will promptly advise PubCo, and PubCo will
promptly advise the Company, in writing if at any time prior to the Effective
Time either the Company or PubCo shall obtain knowledge of any facts that might
make it necessary or appropriate to amend or supplement the Disclosure Statement
in order to make the statements contained or incorporated by reference therein
not misleading or to comply with applicable law.




Section 6.2

Approval of Shareholders.




The Company shall promptly after the date hereof take all reasonable action
necessary in accordance with the GCLC and its articles of incorporation and
bylaws to obtain the written consent of the Company Shareholders approving the
Merger and the Merger Agreement.




Section 6.3

Blue Sky Laws.




PubCo shall take such steps as may be necessary to comply with the securities
and blue sky laws of all jurisdictions applicable to the issuance of the PubCo
Common Stock in connection with the Merger.




Section 6.4

Insurance Coverage.




At or prior to Closing, PubCo shall have delivered to the Company evidence
reasonably satisfactory to the Company of PubCo's directors' and officers'
insurance coverage in an amount of at least $3,000,000. PubCo shall maintain
such directors' and officers' insurance coverage for as long as Thomas M. Bean,
William R. Bean and Peter Fokos, or their nominees, serve as directors of PubCo
or the Surviving Corporation.





27




--------------------------------------------------------------------------------

Section 6.5

Sale of Shares Pursuant to Regulation D; Acknowledgment of Purchaser
Representative.




The Parties hereto acknowledge and agree that the Merger Shares shall constitute
"restricted securities" within the Securities Act. The certificates of PubCo
Common Stock shall bear the legends set forth in Section 2.8. The Company will
identify a "purchaser representative" who satisfies the conditions of
Section 501 of Regulation D (the "Purchaser Representative"). The Company will
use its best efforts to cause each Company Shareholder to execute and deliver to
PubCo an Investor Representation Statement in the form attached hereto as
Exhibit G and to cause each "purchaser" (within the meaning of Section 501
Regulation D) to acknowledge in writing that the Purchaser Representative is
acting as such for the purchaser in connection with the purchaser's evaluation
of the risks and merits of the Merger and receipt of shares of PubCo Common
Stock. It is acknowledged and understood that PubCo is relying on the written
representations made by each recipient of Merger Shares in the Investor
Representation Statements.




Section 6.6

Financing.




PubCo shall use its best efforts to secure equity financing of PubCo in one or
more private placements to close as soon as practicable (each, a "Financing").




Section 6.7

Bridge Financing.




Simultaneously with the execution of this Agreement, PubCo and the Company shall
enter into the Note Purchase Agreement attached hereto as Exhibit I (the "Note
Purchase Agreement") pursuant to which PubCo shall provide bridge financing to
the Company between the date hereof and the Closing Date.




Section 6.8

Best Efforts and Further Assurances.




Each of the Parties shall use its best efforts to effectuate the transactions
contemplated hereby and to fulfill and cause to be fulfilled the conditions to
the obligations of the other Parties to consummate the Merger under this
Agreement. Each Party hereto, at the reasonable request of another Party hereto,
shall execute and deliver such other instruments and do and perform such other
acts and things as may be necessary or desirable for effecting completely the
consummation of this Agreement and the transactions contemplated hereby.




Section 6.9

Conduct of Business.




From the date of this Agreement to the Closing, each PubCo, Merger Sub and the
Company (i) shall conduct its business in the usual, regular and ordinary course
in substantially the same manner as previously conducted, and (ii) shall not,
without the prior written consent of, in the case of the Company, PubCo and
Merger Sub, and in the case of PubCo or Merger Sub, the Company, take any
material action, including without limitation the entry into or termination of
any material contract, or enter into any agreement with any Affiliate except as
expressly contemplated herein, or commit to do any of the foregoing.




Section 6.10

Superior Acquisition Proposal.




If, prior to receipt by the Company of affirmative votes or written consents
from the Company Shareholders holding a sufficient number of shares of Company
Common Stock to adopt this Agreement and approve the Merger provided for herein,
the Company’s board of directors receives a proposal or offer for a merger,
consolidation, share exchange, business combination, sale of all or
substantially all assets, sale of shares of capital stock or similar transaction
(other than the transactions contemplated by this Agreement) (each, an
“Acquisition Proposal”), and such proposal is determined by the Company’s board
of directors to be a Superior Proposal (hereinafter defined), then the Company
shall notify PubCo in writing of the existence and terms of the Superior
Proposal. PubCo shall have the right and option, exercisable by PubCo by
delivery of its written notice to the Company on or before the fifth business
day following PubCo's receipt of written notice from the Company of the
determination by its board of directors of the existence and terms of a Superior
Proposal, to match the terms and conditions of the Superior Proposal and to
effect the acquisition of the Company and/or the other transactions proposed in
the Superior Proposal on terms and subject to the conditions set forth in the
Superior Proposal. No modifications or amendments may be made to any Superior
Proposal after notice has been given to PubCo of the existence of such Superior
Proposal without affording PubCo the right and option, upon terms and in
accordance with the conditions set forth above in this Section 6.10 to effect a
transaction upon the terms of such Superior Proposal, as modified. In the event
that PubCo does not match the terms of the Superior Proposal in accordance with
this Section 6.10, the Company may terminate this Agreement as provided in
Section 10.4(a)(v) without any further obligation to PubCo. As used herein,
"Superior Proposal" means a bona fide written Acquisition Proposal which the
board of directors of the Company concludes in good faith, after consultation
with its legal advisors, taking into account all legal, financial, regulatory
and other aspects of the Acquisition Proposal and the Person making such
Acquisition Proposal, is more favorable to the Company Shareholders, from a
financial point of view, than the transactions contemplated by this Agreement.





28




--------------------------------------------------------------------------------

Section 6.11

Certain Company Indebtedness




The Company and PubCo shall use their commercially reasonable efforts to obtain
the agreement between PubCo and each of the creditors listed on Schedule 6.11 to
have the indebtedness owed by the Company to such creditor listed on Schedule
6.11 cancelled in exchange for shares of PubCo Common Stock at or following the
Closing at a price equal to the fair market value per share PubCo Common Stock
on the date thereof (such shares, the “Debt Cancellation Shares”), and have
holders of Debt Cancellation Shares enter into the lock-up agreement attached
hereto as Exhibit J the (“Lock Up Agreement”) and the Registration Rights
Agreement attached hereto as Exhibit H.




Section 6.12

Lennox Hill Partners




At the Closing, PubCo shall issue to Lennox Hill Partners the number of shares
of PubCo Common Stock sufficient to cause Lennox Hill Partners to own 4.99% of
the issued and outstanding shares of PubCo Common Stock upon the consummation of
the Merger.




Section 6.13

Access to Information




(a)

Until the Closing Date, PubCo and Merger Sub will, and will cause their
respective employees, agents and representatives to, provide the Company full
and complete access to all books, records, contracts, facilities and personnel
of PubCo and Merger Sub to evaluate the Company’s interest in the transactions
contemplated by this Agreement.

 

(b)

Until the Closing Date, the Company will, and will cause its respective
employees, agents and representatives to, provide PubCo full and complete access
to all books, records, contracts, facilities and personnel of the Company to
evaluate PubCo’s interest in the transactions contemplated by this Agreement.




ARTICLE VII

SHAREHOLDERS' AGENT




Section 7.1

Shareholders' Agent.




(a)

Effective upon the Effective Time, by virtue of the approval and adoption of
this Agreement by the requisite vote of the Company Shareholders, each Company
Shareholder shall be deemed to have agreed to appoint the Shareholders' Agent as
a true and lawful attorney-in-fact and agent for and on behalf of the Company
Shareholders to give and receive notices and communications and to agree to,
negotiate, enter into settlements and compromises of, and demand arbitration and
comply with orders of courts and awards of arbitrators with respect to claims
arising out of this Agreement, and to take all actions necessary or appropriate
in the judgment of the Shareholders' Agent to fulfill the interests and purposes
of this Agreement and for the accomplishment of the foregoing. Such agency may
be changed by the holders of a majority in interest of the former holders of the
Company Common Stock from time to time upon not less than ten days' prior
written notice to PubCo. No bond shall be required of the Shareholders' Agent,
and the Shareholders' Agent shall receive no compensation for such person's
services. Notices or communications to or from the Shareholders' Agent shall
constitute notice to or from each Company Shareholder.




(b)

Each Company Shareholder grants unto the Shareholders' Agent full power and
authority to do and perform each and every act and thing necessary or desirable
to be done in connection with the matters described above, as fully for all
intents and purposes as said Company Shareholder might or could do in person,
hereby ratifying and confirming all that the Shareholders' Agent may lawfully do
or cause to be done by virtue hereof. EACH COMPANY SHAREHOLDER ACKNOWLEDGES THAT
IT IS HIS, HER OR ITS EXPRESS INTENTION TO HEREBY GRANT A DURABLE POWER OF
ATTORNEY UNTO THE SHAREHOLDERS' AGENT AND THAT THIS DURABLE POWER OF ATTORNEY IS
NOT AFFECTED BY SUBSEQUENT INCAPACITY OF SUCH COMPANY SHAREHOLDER EXCEPT AS
PROVIDED UNDER CALIFORNIA LAW. Each Company Shareholder further acknowledges and
agrees that any delivery by the Shareholders' Agent of any waiver, amendment,
agreement, opinion, release of claims, certificate, consent, notice, election or
other documents executed by the Shareholders' Agent pursuant to this Section
7.1, such Company Shareholder shall be bound by such documents as fully as if
such Company Shareholder had executed and delivered such documents




(c)

The Shareholders' Agent shall not be liable to any Company Shareholder for any
act done or omitted hereunder as Shareholders' Agent while acting in good faith
and in the exercise of reasonable judgment, even though such act or omission may
constitute negligence on the part of such Shareholders' Agent, and any act done
or omitted pursuant to the advice of counsel shall be conclusive evidence of
such good faith. The Company Shareholders shall severally indemnify the
Shareholders' Agent and hold the Shareholders' Agent harmless against any loss,
liability or expense incurred without bad faith on the part of the Shareholders'
Agent and arising out of or in connection with the acceptance or administration
of the Shareholders' Agent's duties hereunder.





29




--------------------------------------------------------------------------------

(d)

The Shareholders' Agent may engage attorneys, accountants and other
professionals and experts. The Shareholders' Agent may in good faith rely
conclusively upon information, reports, statements, and opinions prepared or
presented by such professionals, and any action taken by the Shareholders' Agent
based on such reliance shall be deemed conclusively to have been taken in good
faith and in the exercise of reasonable judgment.




(e)

The Shareholders' Agent shall have reasonable access to information about the
Company and PubCo and the reasonable assistance of the Company's and PubCo's
officers and employees for purposes of performing such person's duties and
exercising such person's rights hereunder, provided that the Shareholders' Agent
shall treat confidentially and not disclose any nonpublic information from or
about the Company or Pubco to anyone (except on a need to know basis to
individuals who agree to treat such information confidentially).




Section 7.2

Actions of the Shareholders' Agent.




A decision, act, consent or instruction of the Shareholders' Agent shall
constitute a decision of all Company Shareholders for purposes of claims
pursuant to this Agreement and shall be final, binding and conclusive upon each
Company Shareholder and PubCo may rely upon any decision, act, consent or
instruction of the Shareholders' Agent as being the decision, act, consent or
instruction of each and every Company Shareholder.




ARTICLE VIII

POST-CLOSING COVENANTS




Section 8.1

Registration Statement on Form S-1.




As soon as practicable after the Effective Date, PubCo shall prepare and file a
registration statement on Form S-1 with the Commission therein registering the
40,000,000 of the Merger Shares issued pursuant to Section 2.4(a)(iii), and
fifty percent (50%) of the Debt Cancellation Shares issued pursuant to Section
6.11, pursuant to the terms and conditions set forth in the Registration Rights
Agreement attached hereto as Exhibit H, including that, to the extent PubCo is
prohibited from registering the full amount of the aforementioned Merger Shares
and Debt Cancellation Shares, the amount of shares registered shall be reduced
on a pro rata basis.




Section 8.2

Stock Incentive Plan; Form S-8.




Immediately following the Closing, PubCo will establish an equity incentive plan
(the "Plan") authorizing the issuance of the number of shares of PubCo Common
Stock equal to five percent (5%) of the then outstanding equity securities of
PubCo (on a fully-diluted, as converted to PubCo Common Stock basis) pursuant to
rewards to employees and consultants of PubCo under the Plan and will prepare
and file with the Commission a registration statement on Form S-8 therein
registering the shares of PubCo Common Stock issuable under the Plan. Upon the
effectiveness of the Form S-8, the Board of Directors of PubCo shall grant the
options provided for in the Management Employment Agreement between PubCo and
each of Thomas M. Bean, William R. Bean and Peter Fokos.




Section 8.3

Indemnification of Officers and Directors.




All rights to indemnification and advancement of expenses existing in favor of
those Persons who are or were directors, officers, agents or employees of the
Company for acts and omissions occurring prior to the Closing Date, as provided
in the Company Charter and the Bylaws (in each case as in effect as of the date
of this Agreement), shall survive the Merger, be assumed by the Surviving
Corporation, and shall be fully complied with by PubCo and the Surviving
Corporation, to the fullest extent permitted by the laws of their respective
states of incorporation, as applicable.




Section 8.4

Securities Laws Disclosure.




PubCo shall, within four Business Days after the Closing Date, file a Current
Report on Form 8-K (the "Form 8-K") with the Commission which shall summarize
the transactions consummated pursuant to the Transaction Documents.
Additionally, as soon as possible, but in any event not more than seventy-five
days after the Closing Date, PubCo shall file an amendment to the Form 8-K (the
"Form 8-K Amendment") for the purpose of filing with the Commission the Company
Financial Statements, along with any applicable pro forma financial information.
In addition, PubCo shall use its best efforts to include in the Form 8-K (i) any
material information about the Company and its business that has been provided
to management and/or shareholders of PubCo prior to the Merger, and (ii) any
other material non-public information provided to such Persons.




Section 8.5

Name of Surviving Corporation.




The name of the Surviving Corporation shall be “Digital Praise, Inc.”





30




--------------------------------------------------------------------------------

Section 8.6

Proceeds of Financing.




Upon consummation of a Financing, PubCo shall immediately thereafter shall
contribute 50% of the net proceeds of such Financing to the Surviving
Corporation, except for any Financing obtained through an investment bank, in
which case PubCo shall immediately following such Financing contribute 70% of
the net proceeds of such Financing to the Surviving Corporation, provided, that
PubCo shall not be obligated pursuant to this Section 8.6 to contribute
additional Financing proceeds to the Surviving Corporation after PubCo has
contributed to the Company an aggregate of $3,000,000 in Financing proceeds.




Section 8.7

Release of Personal Guarantees.




PubCo shall use its good faith best efforts to obtain as soon as practicable
following the Closing the termination of any obligations of Thomas M. Bean,
William R. Bean, and/or Peter Fokos pursuant to any personal guaranty by such
individuals of any indebtedness or other obligation of the Company described in
Schedule 8.7 (each, a "Personal Guaranty"). With respect to any Personal
Guaranty that has not been terminated within 15 days after the Closing, PubCo
shall use its best efforts to cause the indebtedness or obligation underlying
such guaranty be repaid or satisfied in full no later than the earlier to occur
of (a) 30 days after the Closing, or (b) the date on which PubCo receives
proceeds from any debt or equity financing (all of which funds shall be deemed
available for satisfaction of such indebtedness). Following the Closing, PubCo
shall indemnify and hold harmless each of Thomas M. Bean, William R. Bean and
Peter Fokos with respect to any Damages (as hereinafter defined) arising out of
any Personal Guaranty (whether arising prior to or after Closing), and each of
Thomas M. Bean, William R. Bean and Peter Fokos are third-party beneficiaries of
this Section 8.7.




ARTICLE IX

INDEMNIFICATION




Section 9.1

Survival of Representations, Warranties and Covenants.




(a)

All representations and warranties of the Parties contained in this Agreement
will remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the other Parties to this Agreement, until
two years after the Closing Date (the "Survival Period"), whereupon such
representations, warranties and covenants will expire (except for covenants that
by their terms survive for a longer period).




(b)

All covenants of the Parties contained in this Agreement shall remain operative
for such periods of time as necessary for the applicable Party to fulfill such
covenant, unless otherwise agreed in writing by the other Parties.




Section 9.2

Indemnification of PubCo.




Subject to any limitations set forth in this Article IX, from and after the
Closing Date until the expiration of the Survival Period, the Company shall
indemnify and hold harmless PubCo and the following persons existing immediately
prior to the Effective Time: (a) PubCo's officers, directors, shareholders,
agents and employees and (b) each person, if any, who controlled PubCo within
the meaning of the Securities Act (each such Person and its heirs, executors,
administrators, agents, successors and assigns is referred to herein as a "PubCo
Indemnified Party") from and against any and all losses, costs, damages,
liabilities and expenses arising from claims, demands, actions, causes of
action, including, without limitation, reasonable attorneys' fees (collectively,
"Damages") arising out of (i) any breach of representation or warranty made by
the Company in this Agreement, or in any certificate delivered by the Company
pursuant to this Agreement, and (ii) any breach by the Company of any covenant,
obligation or other agreement made by the Company in this Agreement. The
foregoing are collectively referred to as the "PubCo Indemnity Claims."




Section 9.3

Indemnification of the Company.




Subject to any limitations set forth in this Article IX, from and after the
Closing Date until the expiration of the Survival Period, PubCo shall indemnify
and hold harmless the Company and the following persons existing prior to the
Effective Time: (a) the Company's officers, directors, shareholders, agents and
employees and (b) each person, if any, who controlled the Company within the
meaning of the Securities Act (each such Person and its heirs, executors,
administrators, agents, successors and assigns is referred to herein as a
"Company Indemnified Party") from and against any and all Damages arising out of
(i) any breach of representation or warranty made by PubCo or Merger Sub in this
Agreement, and in any certificate delivered by PubCo or Merger Sub pursuant to
this Agreement, or (ii) any breach by PubCo or Merger Sub of any covenant,
obligation or other agreement made by either of them in this Agreement, and
(iii) a third-party claim based on any acts or omissions by PubCo or Merger Sub.
The foregoing are collectively referred to as the "Company Indemnity Claims. The
Company Indemnity Claims together with the PubCo Indemnity Claims are
collectively referred to as the "Indemnity Claims."





31




--------------------------------------------------------------------------------

Section 9.4

General Notice and Procedural Requirements for Indemnity Claims.




Notwithstanding the foregoing, the party or person having the indemnity
obligation under this Article IX (the "Indemnifying Party"), shall be obligated
to indemnify and hold harmless the party or person entitled to indemnity under
this Article IX (the "Indemnified Party"), only with respect to any Indemnity
Claims of which the Indemnified Party notifies with specificity the Indemnifying
Party in accordance with Section 10.9 of this Agreement and, if applicable,
within the following time period: (i) with regard to any representation or
warranty under this Agreement, prior to the end of the Survival Period of such
representation or warranty (unless such Indemnity Claim relates to a claim
arising prior to the termination of the Survival Period, in which case the time
period shall be extended to 30 days after such Indemnity Claim is first received
by an Indemnified Party); or (ii) with regard to any covenant under this
Agreement which by its terms expires, prior to the end of the survival period
relating to such covenant (unless such Indemnity Claim relates to a claim
arising prior to the termination of the applicable survival period, in which
case the time period shall be extended to 30 days after such Indemnity Claim is
first received by an Indemnified Party).




Section 9.5

Notice and Procedural Requirements for Third Party Claims.




If a complaint, claim or legal action is brought by a third party (a "Third
Party Claim") as to which an Indemnified Party is entitled to indemnification,
the Indemnified Party shall give written notice of such Third Party Claim to the
Indemnifying Party in accordance with Section 10.9 of this Agreement promptly
after the Indemnified Party receives notice thereof, which notice shall include
a copy of any letter, complaint or similar writing received by the Indemnified
Party; provided however, that any failure to provide or delay in providing such
information shall not constitute a bar or defense to indemnification except to
the extent the Indemnifying Party has been prejudiced thereby.




The Indemnifying Party shall have the right to assume the defense of such Third
Party Claim with counsel reasonably satisfactory to the Indemnified Party. After
notice from the Indemnifying Party to the Indemnified Party of the Indemnifying
Party's election so to assume the defense of such Third Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense of such Third Party Claim except as hereinafter provided. If the
Indemnifying Party elects to assume such defense and select counsel, the
Indemnified Party may participate in such defense through its own separate
counsel, but the fees and expenses of such counsel shall be borne by the
Indemnified Party unless: (i) otherwise specifically agreed by the Indemnifying
Party; or (ii) counsel selected by the Indemnifying Party determines that
because of a conflict of interest between the Indemnifying Party and the
Indemnified Party such counsel for the Indemnifying Party cannot adequately
represent both Parties in conducting the defense of such action. In the event
the Indemnified Party maintains separate counsel because counsel selected by the
Indemnifying Party has determined that such counsel cannot adequately represent
both Parties because of a conflict of interest between the Indemnifying Party
and the Indemnified Party, then the Indemnifying Party shall not have the right
to direct the defense of such Third Party Claim on behalf of the Indemnified
Party.




The failure of the Indemnifying Party to notify an Indemnified Party of its
election to defend such Third Party Claim within 30 days after notice thereof
was given to the Indemnifying Party shall be deemed a waiver by the Indemnifying
Party of its rights to defend such Third Party Claim.




If the Indemnifying Party assumes the defense of a Third Party Claim, the
obligations of the Indemnifying Party shall include taking all steps necessary
in the defense of such Third Party Claim and holding the Indemnified Party
harmless from and against any and all Damages caused or arising out of any
settlement approved by the Indemnified Party or any judgment in connection with
the claim or litigation.




If the Indemnifying Party does not assume the defense of such Third Party Claim
in accordance with this Section 9.5, the Indemnified Party may defend against
such claim or litigation in such manner as it deems appropriate; provided,
however, that the Indemnified Party may not settle such Third Party Claim
without the prior written consent of the Indemnifying Party; provided that the
Indemnifying Party may not withhold such consent unless it has provided security
of a type and in an amount reasonably acceptable to the Indemnified Party for
the payment of its indemnification obligations with respect to such Third Party
Claim. The Indemnifying Party shall promptly reimburse the Indemnified Party for
the amount of Damages caused or arising out of any judgment rendered with
respect to such Third Party Claim, and for all costs and expenses incurred by
the Indemnified Party in the defense of such claim.




The Indemnifying Party may settle any Third Party Claim in its sole discretion
without the prior written consent of the Indemnified Party, provided that such
settlement involves only the payment of cash by the Indemnifying Party to the
claimant and does not impose any other obligation on the Indemnifying Party or
any liability or obligation on the Indemnified Party.





32




--------------------------------------------------------------------------------

Section 9.6

Notice and Procedural Requirements for Direct Claims.




Any claim for indemnification by an Indemnified Party on account of Damages
which do not result from a Third Party Claim (a "Direct Claim") shall be
asserted by giving the Indemnifying Party reasonably prompt notice thereof in
accordance with Section 10.9 of this Agreement; provided, however, that any
failure to provide, or delay in providing, such notification shall not
constitute a bar or defense to indemnification except to the extent the
Indemnifying Party has been prejudiced thereby. After receiving notice of a
Direct Claim, the Indemnifying Party will have a period of 30 days within which
to respond in writing to such Direct Claim. If the Indemnifying Party rejects
such claim or does not respond within such 30-day period (in which case the
Indemnifying Party will be deemed to have rejected such claim), the Indemnified
Party will be free to pursue such remedies as may be available to the
Indemnified Party on the terms and subject to the provisions of this Article IX.




Section 9.7

Limitations




(a)

Timely Notice. No Party shall be liable for any Damages pursuant to this
Article IX with respect to a claim based on a breach by such Party for any
representation and warranty given by such Party in this Agreement unless a claim
for indemnification of such Damages is given by the Indemnified Party to the
Indemnifying Party prior to the expiration of the survival period set forth in
Section 9.1 for the representation and warranty underlying such claim.




(b)

Threshold. No Party shall be obligated to indemnify any Indemnified Party
pursuant to this Article IX until the aggregate Damages incurred by such
Indemnified Party exceed $125,000, in which event the entire aggregate amount of
such Damages shall be indemnifiable, subject to the limitations set forth in
this Section 9.7.




(c)

Limitation of Damages. The Company shall not be obligated to indemnify PubCo
pursuant to Section 9.2 for Damages in excess of the value of the Merger
Consideration received by the Company Shareholders in connection with the Merger
pursuant to Section 2.4. PubCo shall not be obligated to indemnify the Company
pursuant to Section 9.3 for Damages in excess of the value of the Merger
Consideration received by the Company Shareholders in connection with the Merger
pursuant to Section 2.4. IN NO EVENT SHALL THE COMPANY OR ANY COMPANY
SHAREHOLDER HAVE ANY LIABILITY UNDER THIS AGREEMENT OR OTHERWISE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY FOR SPECIAL, SPECULATIVE, INCIDENTAL,
PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS.




(d)

Exclusive Remedy. The Parties hereby acknowledge and agree that the
indemnification provisions of this Article IX shall be the sole and exclusive
remedy available to each Indemnified Party in connection with this Agreement and
the transactions contemplated hereby.




ARTICLE X

MISCELLANEOUS




Section 10.1

No Third Party Beneficiaries.




Except as may otherwise be specifically provided in this Agreement, this
Agreement shall not confer any rights or remedies upon any person other than the
Parties and their respective successors and permitted assigns.




Section 10.2

Entire Agreement.




This Agreement, the Company Disclosure Schedule, the PubCo Disclosure Schedule,
along with all other schedules and exhibits hereto, constitute the entire
agreement among the Parties and supersede any prior understandings, agreements
or representations by or among the Parties, written or oral, with respect to the
subject matter hereof.




Section 10.3

Succession and Assignment.




This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors, heirs, legal representatives and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties.




Section 10.4

Termination, Amendment and Waiver.




(a)

Termination. This Agreement may be terminated at any time prior to the Effective
Time by written notice by the terminating Party to the other Party:




(i)

by the mutual written consent of PubCo and the Company;





33




--------------------------------------------------------------------------------

(ii)

by either PubCo or the Company if the Merger shall not have been consummated on
or prior to April 30, 2010, provided, however, that the right to terminate this
Agreement under this Section 10.4(a)(ii) shall not be available to any Party
whose failure to fulfill any obligation under this Agreement has been the cause
of or resulted in the failure of the Merger to occur on or before such date;




(iii)

by either PubCo or the Company if a court of competent jurisdiction or other
Governmental Body shall have issued a nonappealable final order, decree or
ruling or taken any other action, in each case having the effect of permanently
restraining, enjoining or otherwise prohibiting the Merger;




(iv)

by PubCo or the Company, if there has been a breach of any representation,
warranty, covenant or agreement on the part of the other Party set forth in this
Agreement, which breach (i) causes the conditions set forth in Section 5.1 or
Section 5.2 (in the case of termination by PubCo) or Section 5.1 or Section 5.3
(in the case of termination by the Company) not to be satisfied and (ii) shall
not have been cured within twenty business days following receipt by the
breaching Party of written notice of such breach from the other Party; or




(v)

by the Company, in order to accept a Superior Proposal.




(b)

Effect of Termination. In the event of termination of this Agreement as provided
in Section 10.4, there shall be no liability or obligation on the part of PubCo,
the Company, Merger Sub or their respective officers, directors, or
shareholders, except to the extent that such termination results from the
willful breach by a Party of any of its representations, warranties or covenants
set forth in this Agreement; provided, however, that the provisions of ARTICLE X
shall remain in full force and effect and survive any termination of this
Agreement.




(c)

Amendment. This Agreement may be amended by the Parties hereto, by action taken
or authorized by their respective Boards of Directors. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of PubCo and
the Company.




(d)

Extension; Waiver. At any time prior to the Effective Time, the Parties hereto,
by action taken or authorized by their respective Boards of Directors, may, to
the extent legally allowed: (i) extend the time for the performance of any of
the obligations or other acts of the other Parties hereto; (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto; and (iii) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a Party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such Party.




Section 10.5

Public Disclosure; Public Announcement.




(a)

Public Disclosure. Unless otherwise permitted by this Agreement, PubCo and the
Company shall consult with each other before issuing any press release or
otherwise making any public statement or making any other public (or
non-confidential) disclosure (whether or not in response to an inquiry)
regarding the terms of this Agreement and the transactions contemplated hereby,
and neither shall issue any such press release or make any such statement or
disclosure without the prior approval of the other (which approval shall not be
unreasonably withheld), except as may be required by law.




(b)

Press Release. Concurrent with the execution of this Agreement, PubCo and the
Company will issue a joint press release announcing this Agreement, which press
release shall be in form and substance satisfactory to PubCo and the Company.
Until the Closing of the Merger, any press releases issued by PubCo regarding
this Agreement or the Merger shall be subject to the review and approval of the
Company, which approval shall not be unreasonably withheld. After the Closing,
PubCo and the Surviving Corporation may issue such press releases, and make such
other disclosures regarding the Merger, as each determines are required under
applicable securities laws or regulatory rules. Any press releases by PubCo
required by Commission rules and regulations to be filed under a Current Report
on Form 8-K with the Commission will be so filed.




Section 10.6

Confidentiality.




PubCo and the Company each acknowledge that confidential information concerning
the other Party during the course of the Merger negotiations and preparations is
subject to the terms of the Mutual Non-Disclosure Agreement between PubCo and
the Company dated July 21, 2009.




Section 10.7

Counterparts, Facsimile Signatures.




This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. The exchange of copies of this Agreement or amendments
thereto and of signature pages by facsimile transmission or by email
transmission in portable digital format, or similar format, shall constitute





34




--------------------------------------------------------------------------------

effective execution and delivery of such instrument(s) as to the Parties and may
be used in lieu of the original Agreement or amendment for all purposes.
Signatures of the Parties transmitted by facsimile or by email transmission in
portable digital format, or similar format, shall be deemed to be their original
signatures for all purposes.




Section 10.8

Headings.




The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.




Section 10.9

Notices.




All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
Party to be notified; (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient; if not, then on the next
Business Day; (iii) three Business Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) one Business
Day after deposit with a nationally recognized overnight courier, specifying
next-day delivery, with written verification of receipt. All communications
shall be sent to the respective Parties at the following addresses (or at such
other addresses as shall be specified by notice given in accordance with this
Section 10.9):




If to PubCo or Merger Sub:




Troy A. Lyndon

25060 Hancock Avenue

Suite 103, Box 110

Murrieta, CA 92562

Phone: (952) 894-6597

Email: troy@leftbehindgames.com




Copy to (which shall not constitute notice):




The Sourlis Law Firm

Virginia K. Sourlis, Esq.

214 Broad Street

Red Bank, New Jersey 07701

Phone: (732) 530-9007

Fax: (732) 530-9008

Email: Virginia@SourlisLaw.com




If to the Company:




Digital Praise, Inc.

8371 Central Avenue, Unit C

Newark, CA 94560

Attn: Thomas M. Bean

Phone: (510) 796-0500

Fax: (510) 372-0197

Email: tom@digitalpraise.com




Copy to (which shall not constitute notice):




Greenberg Traurig, LLP

1201 K Street, Suite 1100

Sacramento, CA 95814

Attn: Michelle Rowe Hallsten

Phone: (916) 442-1111

Fax: (916) 448-1709

Email: hallstenm@gtlaw.com





35




--------------------------------------------------------------------------------

If to the Shareholders' Agent:




Patricia K. Mattes

3234 Llano Street
San Mateo, CA 94403

Phone: (510) 754-8954

Email : pkmattes@gmail.com




Section 10.10

Governing Law.




All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof.




Section 10.11

Disputes.




Except as otherwise specifically provided in Article IX herein, all
controversies, disputes or claims arising out of or related to this Agreement
and the other documents and instruments related hereto, and the transactions
contemplated hereby and thereby, shall in the first instance be the subject of
informal negotiations between the Parties for a period of up to fifteen days
from the time the dispute arises. In the event the Parties cannot resolve a
dispute through informal negotiations, the Parties may attempt to resolve the
dispute through nonbinding mediation. Either Party may request the appointment
of a neutral third-party mediator by American Arbitration Association. The
Parties shall jointly agree on the mediator. The mediation shall follow
procedures by the neutral mediator. If the Parties are unable to resolve the
dispute through mediation within thirty days from the date the mediator is
appointed, the Parties agree to resolve such dispute in San Diego, California,
under the auspices of and pursuant to the rules for commercial arbitration of
the appropriate governing body, provided, that such dispute shall be heard and
resolved by one arbitrator, and not a panel. Any award thereon may include
mandatory or injunctive relief or a direction therefor in the discretion of the
arbitrator. Judgment upon an award duly rendered in such an arbitration
proceeding may be entered by the party in whose favor the award has been made in
any court having jurisdiction to do so and over the party against whom such
award has been rendered.




Section 10.12

Severability.




If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto will negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the maximum extent possible.




Section 10.13

Expenses; Attorneys’ Fees.




PubCo shall be responsible for and bear all of costs and expenses of the Merger,
including without limitation, the fees and expenses associated with the audit of
the Company's financial statements and the reasonable attorneys' fees and
expenses incurred by the Company in connection with the Merger, this Agreement
and transactions contemplated hereby. The day after execution of this Agreement,
PubCo shall pay $10,000 of the reasonable attorneys' fees and expenses of the
Company. PubCo shall pay an additional $10,000 of such attorneys’ fees and
expenses on each of March 8, 2010, March 22, 2010, April 5, 2010, and April 19,
1010, unless the Closing shall have occurred or this Agreement shall have been
terminated prior to such date; provided that PubCo shall pay in full the
remaining balance of such attorneys' fees and expenses at the Closing; and
provided, further, that PubCo shall not be obligated to make any payment
described herein to the extent such payment would result in payment in excess of
the actual amount of such attorneys’ fees and expenses. Notwithstanding the
foregoing, if any Party hereto initiates any legal action arising out of or in
connection with this Agreement, the prevailing Party in such legal action shall
be entitled to recover from the other Party all reasonable attorneys' fees,
expert witness fees and expenses incurred by the prevailing Party in connection
therewith.




Section 10.14

Construction.




Each Party agrees that it has been represented by counsel during the
negotiation, preparation and execution of this Agreement and the other
Transaction Documents and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the Party drafting such
agreement or document. Any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.




[Signature Page Follows]





36




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.







PUBCO:

LEFT BEHIND GAMES INC.

 

 

 

 

By:

/s/ TROY A. LYNDON

 

 

Name: Troy A. Lyndon

 

 

Title: Chief Executive Officer

 

 

 

 

MERGER SUB:

DP ACQUISITION, INC.

 

 

 

 

By:

/s/ TROY A. LYNDON

 

 

Name: Troy A. Lyndon

 

 

Title: Chief Executive Officer

 

 

 

 

COMPANY:

DIGITAL PRAISE, INC.

 

 

 

 

By:

/s/ THOMAS M. BEAN

 

 

Name: Thomas M. Bean

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

SHAREHOLDERS’ AGENT

 

/s/ PATRICIA K. MATTES

 

 

PATRICIA K. MATTES











37




--------------------------------------------------------------------------------

Schedule 6.11




Creditors of the Company that PubCo and the Company shall seek agreement with to
have indebtedness cancelled in exchange for shares of PubCo Common Stock at or
following the Closing pursuant to Section 6.11:




Creditor

Indebtedness

Nancy E. Bean

65,000.00

Randy Ketzner

334,000.00

Solitude Investments (William R. Bean)

166,854.10

Thomas M. Bean

170,000.00

Patricia K. Mattes

1,103,039.60








38




--------------------------------------------------------------------------------

Schedule 8.7




·

Advanta Bank Corp P.O. Box 8088, Philadelphia, PA 19101-0888 Account Number 5584
1800 1557 2087- revolving credit account

·

American Express P.O. Box 30363, Salt Lake City, UT 84130-0363 Merchant Number
1042029074 - Business Line of Credit

·

Bank of America P.O. Box 981815, El Paso, TX 79998-9910 Account Number 4192 0000
0500 7760 – revolving credit account

·

Citibank 3950 Regent Blvd., S1A-110, Irving, TX 75063 Account Number 202408936 –
Business Line of Credit

·

Chase P.O. Box 660022, Dallas, TX 75266-0022 Account Number 00450871722800 –
Business Line of Credit

·

Wachovia Bank P.O. Box 13327, Roanoke, VA 24040-7586 Account Number
4386552830027880 - Business Line of Credit

·

Wells Fargo Bank P.O. Box 6337, Fargo, ND 58125-6337 Account Numbers
4856200223280952 (TB) and 4856200223280945 (WB) - revolving credit account











39




--------------------------------------------------------------------------------

Exhibit A




Directors of PubCo and the Surviving Corporation at the Effective Time




Thomas M. Bean




William R. Bean




Peter Fokos




Richard Knox, Sr.




Richard Knox, Jr.




Troy A. Lyndon (Chairman)





40




--------------------------------------------------------------------------------

Exhibit B




Executive Officers as of Closing




Left Behind Games Inc.




Troy A. Lyndon

Chief Executive Officer




Thomas M. Bean

President




William R. Bean

Chief Marketing Officer




Peter Fokos

Chief Technology Officer




Digital Praise, Inc.




Thomas M. Bean

President and Chief Executive Officer




William R. Bean

Chief Marketing Officer,

Vice President Business Development




Peter Fokos

Chief Technology Officer,

Vice President and Creative Director





41


